EXHIBIT 10(iii)    




FAMILY DOLLAR
EMPLOYEE SAVINGS AND RETIREMENT
PLAN AND TRUST
AMENDED AND RESTATED
AS OF
JANUARY 1, 2002


INCENTIVE PROFIT SHARING PLAN

--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE I.       RECITALS......................................................1

ARTICLE II.      DEFINITIONS AND CONSTRUCTION..................................2
         2.1  Definitions......................................................2
         2.2  Construction....................................................18
         2.3  Governing Law...................................................18
         2.4  Effect of Restatement...........................................18

ARTICLE III.     PARTICIPATION AND SERVICE....................................19
         3.1  Participation...................................................19
         3.2  Service.........................................................20
         3.3  Inactive Status.................................................20
         3.4  Participation and Service Upon Reemployment.....................20
         3.5  Qualified Military Service......................................21

ARTICLE IV.      CONTRIBUTIONS AND FORFEITURES................................22
         4.1  Employer Contributions and Salary Deferral Contributions........22
         4.2  Employee After-Tax Contributions by Participants................22
         4.3  Participant’s Election to Make Salary Deferral
              Contributions...................................................22
         4.4  Limitations on Salary Deferral Contributions and on Matching
              Contributions Applicable for Plan Years Beginning After
              December 31, 1996...............................................23
         4.5  Rollover Contributions..........................................28
         4.6  Disposition of Forfeitures......................................29
         4.7  Pay Back Provision..............................................30

ARTICLE V.       ALLOCATIONS TO PARTICIPANTS' ACCOUNTS....................... 31
         5.1  Individual Accounts.............................................31
         5.2  Account Adjustments.............................................31
         5.3  Maximum Additions...............................................34

ARTICLE VI.      BENEFITS.....................................................36
         6.1  Retirement or Disability........................................36
         6.2  Death and Designation of Beneficiary............................36
         6.3  Termination for Other Reasons...................................37
         6.4  Payment of Benefits.............................................39
         6.5  Hardship Withdrawals by Participants............................42
         6.6  Loans to Participants...........................................43
         6.7  Distributions Pursuant to Qualified Domestic Relations Orders...43

ARTICLE VII.     TRUST FUND AND THE TRUSTEE...................................47
         7.1  Trust Fund......................................................47
         7.2  Trustee.........................................................47
         7.3  Records and Accounts of Trustee.................................47
         7.4  Basis for Accounts..............................................47
         7.5  Annual Reports..................................................47
         7.6  Investment of the Trust Fund....................................48
         7.7  Investments in Pooled Fund......................................48
         7.8  Collective Investment Subaccounts...............................48
         7.9  Trustee's Powers................................................49
         7.10 Consultation with Counsel.......................................50
         7.11 Compensation and Expenses.......................................50
         7.12 Resignation, Removal, and Successor Trustee.....................51
         7.13 Acts of Multiple Trustee........................................52
         7.14 Insurance For Individual Trustee:...............................52

ARTICLE VIII.    ADMINISTRATION...............................................53
         8.1  Allocation of Responsibility Among Fiduciaries for Plan and
              Trust Administration............................................53
         8.2  Appointment of Committee........................................53
         8.3  Claims Procedure................................................54
         8.4  Records and Reports.............................................54
         8.5  Other Committee Powers and Duties...............................54
         8.6  Rules and Decisions.............................................55
         8.7  Committee Procedures............................................55
         8.8  Authorization of Benefit Payments...............................55
         8.9  Application and Forms for Benefits..............................56
         8.10 Facility of Payment.............................................56
         8.11 Inability to Locate Participant, Surviving Spouse or
              Beneficiary.....................................................56
         8.12 Omission of Eligible Employee...................................56
         8.13 Inclusion of Ineligible Employee................................56
         8.14 Bonding.........................................................56
         8.15 Indemnification.................................................57
         8.16 Plan Administrator's Discretion to Interpret the Plan...........57

ARTICLE IX.      ALLOCATED INSURANCE CONTRACTS................................58
         9.1  Purchase of Allocated Insurance Contracts.......................58
         9.2  Types of Allocated Insurance Contracts..........................58
         9.3  Ownership and Beneficiary of Allocated Insurance Contracts......58
         9.4  Special Provisions Affecting Allocated Insurance Contracts......58
         9.5  Death Prior to Issuance of Allocated Insurance Contract.........59
         9.6  Special Rules Regarding Investment in Insurance for Spouse
              and/or Children.................................................59
         9.7  Status of Insurer...............................................59

ARTICLE X.       MISCELLANEOUS................................................60
         10.1 Nonguarantee of Employment......................................60
         10.2 Rights to Trust Assets..........................................60
         10.3 Nonalienation of Benefits.......................................60
         10.4 Discontinuance of Employer Contributions........................60

ARTICLE XI.      AMENDMENTS AND ACTION BY EMPLOYER............................61
         11.1 Amendments......................................................61
         11.2 Special Rules Regarding Amendments Relating to Vesting..........61
         11.3 Action by Employer..............................................61

ARTICLE XII.     SUCCESSOR EMPLOYER AND MERGER OR CONSOLIDATION OF PLANS......62
         12.1 Successor Employer..............................................62
         12.2 Plan Assets in the Event of Merger or Consolidation of Plan.....62

ARTICLE XIII.    PLAN TERMINATION.............................................63
         13.1 Right to Terminate..............................................63
         13.2 Partial Termination.............................................63
         13.3 Liquidation of the Trust Fund...................................63
         13.4 Forfeitures.....................................................63
         13.5 Manner of Distribution..........................................63

ARTICLE XIV.     RELATED CORPORATIONS.........................................65
         14.1 Joinder.........................................................65
         14.2 Contributions...................................................65
         14.3 Common Service..................................................65
         14.4 Commingling of Funds............................................65



FAMILY DOLLAR
EMPLOYEE SAVINGS AND RETIREMENT
PLAN AND TRUST
AMENDED AND RESTATED
As of January 1, 2002


        THIS PLAN AND TRUST, amended and restated as of January 1, 2002, by
Family Dollar Stores, Inc., and Family Dollar, Inc. for themselves and their
related corporations and other entities which have joined or will join as
participating employers under this Plan as identified in Appendix A to the Plan
(collectively, the “Employer”);


W   I    T    N    E    S    S    E    T    H:

ARTICLE I .
RECITALS



         A.    Effective as of August 1, 1986, the Employer had adopted the
Family Dollar Employee Savings and Retirement Plan and Trust to enable its
eligible employees to share in its profits.

         B.    The Plan and Trust was subsequently amended; and, effective as of
January 1, 2002 (or as otherwise provided herein), the Employer has adopted the
amended and restated Plan and Trust as set forth herein.

         C.    The Plan and Trust are intended to meet the requirements of
Sections 401(a), 401(k) and 501(a) of the Internal Revenue Code.

         D.    The provisions of this Plan and Trust shall apply only to an
employee who has an Hour of Service on or after the Effective Date. The rights
and benefits, if any, of a former employee shall be determined in accordance
with the prior provisions of the Plan in effect on the date his employment
terminated.

         NOW, THEREFORE, the Employer hereby amends and restates the Family
Dollar Employee Savings and Retirement Plan and Trust in accordance with the
following terms and provisions.



ARTICLE II.
DEFINITIONS AND CONSTRUCTION

         2.1        Definitions: The following words and phrases, when used
herein, unless their context clearly indicates otherwise, shall have the
following respective meanings:

                       (1)      ACTUAL CONTRIBUTION PERCENTAGE or ACP: For any
Plan Year beginning after December 31, 1986, with respect to Participants who
are members of the Highly Compensated Employee group and the Non-Highly
Compensated Employee group, the average of the ratios (expressed as a percentage
and calculated separately for each Eligible Participant in each group) of:

                                (a)         the Matching Contributions and,
prior to January 1, 1994, any employee after-tax contributions paid under the
Plan on behalf of each Eligible Participant for such Plan Year (plus, such other
Salary Deferral Contributions or qualified non-elective contributions under this
or any other plan of the Employer or Aggregated Employer as may be permitted
under the Commissioner’s regulations), to

                                 (b)          each Eligible Participant’s
Compensation for such Plan Year.

If other plans of the Employer or any Aggregated Employer have employee
contributions or matching contributions under Code§401(m), then all such plans
shall be treated as one plan for purposes of calculating the Participants’ ACP
(using for this purpose each such plan’s definition of ACP), but such
aggregation shall take place only to the extent that such plans are treated as
one plan for purposes of Code §410(b).

                       (2)      ACTUAL DEFERRAL PERCENTAGE or ADP: For any Plan
Year beginning after December 31, 1986, with respect to the Highly Compensated
Employee group and Non-Highly Compensated Employee group, the average of the
ratios (expressed as a percentage and calculated separately for each Eligible
Participant in each group) of:

                                 (a)          the amount of Salary Deferral
Contributions paid over to the Trust on behalf of each Eligible Participant,
(plus such other Matching Contributions and other qualified nonelective
contributions allocated to the Participant’s Salary Deferral Account, as may be
permitted under the Commissioner’s regulations), to

                                 (b)         each Eligible Participant’s
Compensation for the Plan Year.

If other plans of the Employer or any Aggregated Employer have cash or deferred
arrangements under Code §401(k), then all such plans shall be treated as one
plan for purposes of calculating Participants’ ADP, but only to the extent that
such plans are treated as one plan for purposes of Code §410(b). Furthermore,
for the purpose of determining the ADP of any Highly Compensated Employee, all
plans of the Employer and any Aggregated Employer which have cash or deferred
arrangements under Code §401(k) shall be treated as one plan.

                       (3)       ADDITIONS or ANNUAL ADDITIONS: With respect to
each Participant for each Limitation Year, the sum of: all Employer
Contributions and Forfeitures allocated to his Employer Contribution Account;
plus all Salary Deferral Contributions allocated to his Salary Deferral Account;
plus all Employee After-Tax Contributions for such Limitation Year which were
allocated


- 2 -




to his Employee After-Tax Contribution Account (provided, that Employee
After-Tax Contributions for Plan Years beginning prior to January 1, 1987 shall
be considered to be Additions only to the extent they were considered as
Additions under the Code in existence as of that Plan Year). The term “Annual
Additions” does not include the following: amounts contributed to an account
because of an erroneous Forfeiture or an erroneous failure to allocate in a
prior Limitation Year, but such Forfeiture reinstatement or contribution (less
actual investment gains attributable to the period subsequent to the Limitation
Year to which it relates) will be considered an Annual Addition for the
Limitation Year to which it relates; the allowable restoration of accrued
benefits following either repayment of withdrawn mandatory Employee
contributions or repayments of benefits paid out; amounts distributed from the
Plan as permitted by Code §402(g)(2) and Treasury Regulation §1.415-6(b)(6)(iv);
or the transfer of funds from another qualified plan. Furthermore, with respect
to a Participant’s employee after-tax contributions (if any under the Plan), the
term “Annual Additions” does not include the following: rollover contributions
as permitted under ERISA; repayments of loans made to a Participant; allowable
repayments of either withdrawn mandatory Employee contributions or benefits paid
out; qualified voluntary Employee contributions allowed under Code §219(e)(2);
or the direct transfer of funds from another qualified plan, if any, pursuant to
Section 4.5 of this Plan. Amounts allocated after March 31, 1984 to an
individual medical account (as defined in Code §415(1)(2)) which is part of a
pension or annuity plan maintained by the Employer shall be treated as Annual
Additions to a defined contribution plan. Amounts derived from contributions
paid or accrued after December 31, 1985 in taxable years ending after such date,
which are attributable to post-retirement medical benefits under a welfare
benefit fund (as defined in Code §419(e)) maintained by the Employer which are
allocated to the separate account of an Employee who is or was a Key Employee
during the Plan Year or the preceding Plan Year, also shall be treated as Annual
Additions to a defined contribution plan.

                      (4)    AGGREGATED EMPLOYER: An employer (whether or not
considered an Employer under the Plan) required to be aggregated with the
Employer under subsection b, c, m, n or o of Code §414; provided, that another
employer shall be an Aggregated Employer for any Plan Year only to the extent
the foregoing subsections of Code §414 applied with respect to that Plan Year,
and only to the extent such employer is required to be aggregated
notwithstanding the separate lines of business provisions of Code §414(r).

                      (5)     ALTERNATE PAYEE: A beneficiary as defined in
Section 6.8.

                      (6)    ANNIVERSARY DATE: December 31 of each Plan Year.

                      (7)    AUTHORIZED LEAVE OF ABSENCE: Any absence authorized
in writing by the Employer under the Employer’s standard personnel practices,
provided that all persons under similar circumstances must be treated alike in
the granting of such Authorized Leaves of Absence and provided further that the
Participant returns within the period of authorized absence.

                       An absence due to service in the Armed Forces of the
United States shall be considered an Authorized Leave of Absence to the extent
required by applicable statutes of the


- 3 -




United States in effect from time to time, provided that the Employee returns to
employment with the Employer within the period provided by law.

                      (8)    BENEFICIARY: A person or persons (natural or
otherwise) designated in accordance with the provisions of Section 6.2(b) to
receive any death benefit which shall be payable under this Plan.

                      (9)    BOARD OF DIRECTORS: The Board of Directors of the
Parent Company; provided, that action by the Executive Committee of the Board of
Directors of the Parent Company also shall be considered to be an action of the
Board of Directors for purposes of this Plan and Trust.

                      (10)    BREAK IN SERVICE: A Break in Service shall occur
for any consecutive twelve month period after the Effective Date during which an
Employee fails to complete more than 500 Hours of Service due to a termination
of employment. For eligibility purposes, before an Employee becomes a
Participant, the Break in Service period shall be the consecutive twelve month
period beginning on the date of employment; provided, if an Employee does not
complete a Year of Service in the first twelve months of employment, thereafter
a Break in Service for eligibility shall be determined on the basis of the Plan
Year beginning with the first Plan Year after his date of employment. In all
other instances, the period used for determining Breaks in Service for vesting,
benefit accrual and retention of eligibility shall be the Plan Year. A Break in
Service shall not be deemed to have occurred during any period of Authorized
Leave of Absence if the Employee returns to the employ of the Employer within
the period of authorized absence.

                      (11)    CHANGE DATE: January 1, April 1, July 1 and
October 1. The Plan’s Effective Date shall be a Change Date for the Plan’s first
Plan Year. The Committee may designate additional Change Dates and/or different
Change Dates for different purposes, for example, fewer Change Dates may be
designated to reduce Salary Deferral Contributions than to increase Salary
Deferral Contributions.

                      (12)    CODE: The Internal Revenue Code of 1986, as
amended.

                      (13)    COMMISSIONER: The Commissioner of Internal
Revenue. For purposes of this Plan, Commissioner also refers to the Department
of the Treasury with respect to official regulations and pronouncements under
the Code.

                      (14)    COMMITTEE: The person or persons appointed under
the provisions of Article VIII to administer the Plan. In the event that no
Committee is appointed, any references to the Committee shall be deemed to be
the Plan Administrator.

                      (15)    COMPENSATION:

                                (a)         For Plan Years beginning on and
after January 1, 1987, the total of all amounts paid to a Participant by the
Employer within the meaning of Code §3401(a) and all other payments of
compensation to a Participant by the Employer (in the course of the Employer’s
trade or business) for which the Employer is required to furnish the Participant
a written statement under Code §§6041(d), 6051(a)(3) and 6052 (“Box 1”
compensation on 2000


- 4 -




Form W-2) for the calendar year ending with or within the Plan Year, but
determined without regard to any rules that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code §3401(a)(2)),
plus any amounts not includible by the Employer in the Participant’s gross
income for that Plan Year by virtue of Code §§125, 401(k) or 403(b), or 408(k).
Notwithstanding the foregoing, Compensation shall exclude reimbursements or
other expense allowances, fringe benefits (cash and noncash), moving expenses,
deferred compensation, income realized in connection with the exercise of a
stock option or similar equity compensation, and welfare benefits.

                                (b)        For Plan Years beginning prior to
January 1, 1987, Compensation meant an Employee’s Compensation and earnings from
the Employer, as defined in the Plan in effect prior to this restatement.

                                (c)        For purposes of allocating the
Employer Contribution for the Plan Year in which a Participant begins or resumes
Participation, Compensation paid before the Entry Date coincident with or next
following the date on which the Participant completes the eligibility
requirements shall be disregarded.

                                (d)        The Compensation taken into account
for any Employee for determining all benefits provided under the Plan shall not
exceed $150,000 for any Plan Year (or such greater amount as authorized by the
Commissioner), regardless of whether the Plan is a Top-Heavy Plan. For Plan
Years beginning after December 31, 2001, the foregoing $150,000 limit shall be
adjusted to $200,000, as adjusted by cost-of-living increases in accordance with
Code § 401(a)(17)(B). For Plan Years beginning prior to January 1, 1989 in which
the Plan is a Top-Heavy Plan, and for any Plan Year beginning after December 31,
1988 but before January 1, 1994 (regardless of whether the Plan is a Top-Heavy
Plan), the Compensation taken into account for any Employee shall not exceed
$200,000 for any Plan Year (or such greater amount as authorized by the
Commissioner). Solely for Plan Years beginning before January 1, 1997, in
determining the Compensation of a Participant for purposes of this adjusted
$150,000 (or $200,000) limitation, the family aggregation rules of Code
§414(q)(6) shall apply, except that in applying these rules, the term Family
Member shall include only the spouse of a Participant and any lineal descendants
of a Participant who have not attained age nineteen before the last day of the
Plan Year. If the adjusted $150,000 (or $200,000) limitation is exceeded as a
result of the application of this family aggregation rule prior to January 1,
1997, then the limitation shall be prorated among the affected individuals in
proportion to each such individual’s Compensation as determined under this
Section prior to the application of this limitation.

                                (e)        For Limitation Years beginning on and
after the earlier of January 1, 2001 or the first day of the first Limitation
Year for which the Plan was operated in accordance with the CRA amendment of
Code Section 415(c)(3), but in no case earlier than the first day of the first
limitation year beginning on or after January 1, 1998, for purposes of applying
the limitations described in Section 5.3 of the Plan, Compensation paid or made
available during such Limitation Years shall include qualified transportation
plan elective amounts that are not includible in the gross income of the
Employee by reason of Code §132(f)(4).


- 5 -




                      (16)    DETERMINATION DATE: The last day of the preceding
Plan Year (or, in the case of the first Plan Year of the Plan, the last day of
that first Plan Year).

                      (17)    DIRECT ROLLOVER: A payment by the Plan to the
Eligible Retirement Plan specified by the Distributee.

                      (18)    DISABILITY: A physical or mental condition which
in the judgment of the Committee, based upon medical reports and other evidence
satisfactory to the Committee, permanently prevents an Employee from
satisfactorily performing his usual duties for the Employer or the duties of any
other position or job which the Employer makes available to him and for which
such Employee is qualified by reason of his training, education or experience.

                      (19)     DISTRIBUTEE: An Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the Alternate
Payee under a Qualified Domestic Relations Order, as defined in Code §414(p),
are Distributees with regard to the interest of the spouse or former spouse.

                      (20)    DOMESTIC RELATIONS ORDER: An order as defined in
Section 6.8.

                      (21)    EARLIEST RETIREMENT AGE: The date on which a
Participant becomes eligible to elect to receive normal retirement benefits
under Section 6.1.

                      (22)    EFFECTIVE DATE: January 1, 2002, the date on which
the provisions of this amended and restated Plan became effective; provided,
that specific provisions of this Plan may be effective as of other dates to the
extent specifically stated in the Plan. The Original Effective Date of this Plan
was August 1, 1986.

                      (23)    ELIGIBLE PARTICIPANT: With respect to any Plan
Year, a Participant who is eligible to make a Salary Deferral Contribution (or,
prior to January 1, 1994, an employee after-tax contribution), or to receive a
Matching Contribution under this Plan.

                      (24)    ELIGIBLE RETIREMENT PLAN: An individual retirement
account described in Code §408(a), an individual retirement annuity described in
Code §408(b), an annuity plan described in Code §403(a), or a qualified trust
described in Code §401(a), that accepts the Distributee’s Eligible Rollover
Distribution; provided, that in the case of an Eligible Rollover Distribution to
the surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.

                      (25)    ELIGIBLE ROLLOVER DISTRIBUTION: Any distribution
of all or any portion of the balance to the credit of the Distributee, except
that an Eligible Rollover Distribution does not include (i) any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee’s designated Beneficiary, or for a specified period of ten
years or more; (ii) any distribution to the extent such distribution is required
under Code §401(a)(9); (iii) any hardship distribution described in Code
§401(k)(2)(B)(i)(IV) received after December 31, 1999; and (iv) the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to Employer
securities).


- 6 -




                      (26)    EMPLOYEE: Any person who, on or after the
Effective Date, is shown on the Employer’s payroll records as receiving
remuneration for personal services rendered to the Employer (or who would be
receiving such remuneration except for an Authorized Leave of Absence). Leased
employees under Code §414 (and as defined below) shall not be included in the
definition of Employee for purposes of Participation or benefit accrual under
the Plan; provided, that such leased employees shall be considered as employees
for purposes of applying the various tests under Code §§401, 404, 408(k) and
416, and Service as a leased employee shall be counted under the Plan for
vesting purposes in the event that a leased employee changes status so as to
become eligible for Participation under the Plan. For purposes of the foregoing,
a leased employee is any person (other than an employee of the recipient) who
pursuant to an agreement between the recipient and any other person ("leasing
organization") has performed services for the recipient (or for the recipient
and related persons determined in accordance with section 414(n)(6) of the Code)
on a substantially full-time basis for a period of at least 1 year, and such
services are performed under primary direction or control by the recipient.

                  The term “Employee” shall not include an Employee who is
retained by any Employer pursuant to a contract or arrangement that specifies
that the Employee is not eligible to participate in the Plan. In addition, the
term “Employee” shall only include individuals reflected as employees on the
records of an Employer, and shall not include individuals paid by a third-party
and/or paid pursuant to a contract stipulating that they are not an Employer’s
employees. The foregoing shall apply even if it is subsequently determined by a
court or agency or otherwise that such individuals are common law employees of
an Employer. The term “Employee” shall not include an individual whose basic
compensation for services rendered on behalf of any Employer is not paid
directly by the Employer.

                      (27)    EMPLOYER: Family Dollar Stores, Inc., a
corporation organized and existing under the laws of the State of Delaware and
Family Dollar, Inc., a corporation organized and existing under the laws of the
State of North Carolina, or their successor or successors that assume Plan
liabilities pursuant to Article XII, and any related corporation or entity which
adopts this Plan with the consent of the Parent Company. Adopting Employers are
listed on Appendix A. Appendix A may be updated from time to time by an
authorized officer of the Parent Company.

                      (28)    EMPLOYER CONTRIBUTION: Contributions (other than
Salary Deferral Contributions) made by the Employer pursuant to Section 4.1.

                      (29)    EMPLOYER CONTRIBUTION ACCOUNT: The account
maintained to record a Participant’s share of Employer Contributions under
Section 4.1, and adjustments relating thereto.

                      (30)    ENTRY DATE: The first practicable pay period on or
after the date on which the Employee has met the relevant eligibility
requirements. Prior to April 1, 2001, the Entry Date was January 1, April 1,
July 1 and October 1 of each Plan Year.


- 7 -




                      (31)    ERISA: Public Law No. 93-406, the Employee
Retirement Income Security Act of 1974, as amended from time to time.

                      (32)    EXCESS CONTRIBUTIONS: With respect to any Plan
Year, the excess of:

                                (a)        The aggregate amount of Matching
Contributions actually made (plus any Salary Deferral Contribution or qualified
non-elective contributions taken into account in computing the ACP) for that
Plan Year on behalf of a Highly Compensated Employee, over

                                (b)        The maximum amount of such
contributions permitted under the limitations of Section 4.4(b), determined for
Plan Years beginning after December 31, 1996 by reducing such contributions made
on behalf of Highly Compensated Employees in order of their individual ACPs
beginning with the largest amounts of Matching Contributions, as provided in
Section 4.4(b)(2)(ii).

                      (33)    EXCESS DEFERRALS: With respect to any Plan Year,
the excess of:

                                (a)        The aggregate amount of Salary
Deferral Contributions (plus such other Matching Contributions and other
qualified non-elective contributions taken into account under Code §401(k)(3)(D)
in computing the ADP) actually paid over to the Trust for that Plan Year on
behalf of a Highly Compensated Employee, over

                                (b)        The maximum amount of such deferrals
permitted under the limitations of Section 4.4(a), determined for Plan Years
beginning after December 31, 1996 by reducing Salary Deferral Contributions made
on behalf of Highly Compensated Employees in order of their individual ADP’s
beginning with the largest amounts of Salary Deferral Contributions as provided
in Section 4.4(a)(2)(iii).

                      (34)    FAMILY MEMBER: With respect to any individual, his
spouse and lineal ascendants or descendants, and the spouses of such lineal
ascendants and descendants.

                      (35)    FIDUCIARIES or NAMED FIDUCIARIES: The Employer,
the Committee, and the Trustee, but only with respect to the specific
responsibilities of each for Plan and Trust administration, all as described in
Section 8.1. If an Investment Manager is appointed as provided in Section 8.1,
it also shall be a Fiduciary.

                      (36)    FIVE PERCENT OWNER: With respect to a Plan Year,
an owner of more than five percent of the outstanding stock (or an owner of
stock possessing more than five percent of the total combined voting power, or
an owner of more than five percent of the capital or profits interest in an
unincorporated business) of the Employer or of any one of the Aggregated
Employers (ownership in the Employer and Aggregated Employers not being
considered together). In determining ownership, the constructive ownership rules
of Code §416(i)(1)(B)(iii) shall apply. In the case of an Employer which is not
a corporation, the term “Stock” shall be interpreted also to refer to capital or
profits interests.


- 8 -




                      (37)    FORFEITURE: The portion of a Participant’s
Employer Contribution Account which is forfeited under Section 6.3 below because
of termination of employment before full vesting.

                      (38)    FORMER PARTICIPANT: A Participant whose employment
with the Employer has terminated but who has a vested account balance under the
Plan which has not been paid in full.

                      (39)    415 COMPENSATION: The total of all amounts paid to
a Participant by the Employer within the meaning of Code §3401(a) and all other
payments of compensation to a Participant by the Employer (in the course of the
Employer’s trade or business) for which the Employer is required to furnish the
Participant a written statement under Code §§6041(d), 6051(a)(3) and 6052 (“Box
1” compensation on 2000 Form W-2) for the calendar year ending with or within
the Plan Year. In addition, effective for Plan Years beginning after December
31, 1997, 415 Compensation also shall include elective or salary reduction
contributions to a cash or deferred arrangement, cafeteria plan, simplified
employee pension or tax-sheltered annuity pursuant to Code §§401(k), 125, 408(k)
or 403(b). For purposes of computing a Participant’s ACP and ADP, only 415
Compensation paid while a Participant shall be considered. For Plan Years
beginning prior to January 1, 1998, 415 Compensation means an Employee’s 415
Compensation as defined in the Plan in effect as of the date such Compensation
is determined. The Compensation limitation pursuant to Code §401(a)(17) as
described in Section 2.1(15)(d) also shall apply to 415 Compensation. The
Compensation limitation pursuant to Code §401(a)(17) as described in Section
2.1(15)(d) also shall apply to 415 Compensation. For limitation years beginning
on and after the earlier of January 1, 2001 or the first day of the first
Limitation Year for which the Plan was operated in accordance with the CRA
amendment of Code Section 415(c)(3), but in no case earlier than the first day
of the first Limitation Year beginning on or after January 1, 1998, 415
Compensation paid or made available during such Limitation Years shall include
qualified transportation plan elective amounts that are not includible in the
gross income of the employee by reason of Code Section 132(f)(4).

                      (40)    HIGHLY COMPENSATED EMPLOYEE: Effective for Plan
Years beginning on and after January 1, 1997, any Employee of the Employer who
is a “highly compensated employee” as defined in Code §414(q) and the
regulations thereunder. With respect to any Plan Year, such definition generally
shall include any Employee or former Employee who

                                (a)        was a Five Percent Owner at any time
during the current Plan Year or preceding 12 month period; or

                                (b)        during the 12 month period preceding
the Plan Year both (i) received 415 Compensation from the Employer and all
Aggregated Employers in excess of $80,000 (or greater amount authorized by the
Commissioner) and (ii) if the Employer elects, was in the Top Paid Group.

For Plan Years prior to January 1, 1997, if any employee is a Family Member of
(i) a Five Percent Owner or (ii) a Highly Compensated Employee who is in the
group consisting of the ten Highly Compensated Employees receiving the most 415
Compensation during the Plan Year,


- 9 -




then such Employee shall not be considered a separate employee, but shall be
aggregated with all his Family Members so that any 415 Compensation and any Plan
contributions or benefits (including Salary Deferral Contributions) are treated
as if paid to or on behalf of one single Highly Compensated Employee.

                       A former employee also shall be considered a Highly
Compensated Employee if he was a Highly Compensated Employee (determined based
on the rules in effect for that Plan Year applicable to determining Highly
Compensated Employee status, in accordance with Section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Notice 97-75) for the year of separation
from Service or for any Plan Year ending on or after the employee attains age
fifty-five.

                      (41)    HOUR OF SERVICE or HOUR OF CREDITED SERVICE:

                                (a)         Each hour during the applicable
computation period when the Employee is directly or indirectly paid or entitled
to payment by the Employer for the performance of duties for the Employer. An
Hour of Service also includes each hour for which an Employee is paid or
entitled to payment by the Employer on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), lay-off, jury duty, military duty or Authorized Leave of Absence.

                                (b)        Hours of Service determined under the
preceding sentences shall include each hour for which back pay, irrespective of
mitigation of damages, has been awarded or agreed to by the Employer; provided
that (i) no more than 50l Hours of Service are required to be credited to the
Employee on account of any single continuous period during which he performs no
duties whether or not such period occurs in a single computation period; (ii)
such hours will be credited to the Employee for the computation period or
periods to which the award or agreement pertains; (iii) an hour for which an
Employee is directly or indirectly paid or entitled to payment on account of a
period during which no duties are performed will not be credited if such payment
is on account of compliance with worker’s compensation or unemployment
compensation or disability insurance laws; and (iv) hours will not be credited
for payments which solely reimburse an Employee for medical or medically related
expenses incurred by him.

                                (c)        In applying the rules of the
preceding sentences, the provisions of paragraphs (b) and (c) of Section
2530.200b-2 of the Department of Labor regulations shall apply and are
incorporated herein by reference.

                                (d)        For Employees for whom hours of work
are required to be maintained, credit for Hours of Service will be given on an
hour-for-hour basis as determined by employment records. For Employees whose
hours of work are not maintained, Hours of Service will be computed using the
following equivalencies:


- 10 -




Basis Upon Which Records Are Maintained Credit to Employee Who Earns One or More
Hours of Service During Each Computation Period Shift Hours for Full Shift Daily
10 Hours of Service Weekly 45 Hours of Service Bi-Weekly 90 Hours of Service
Semi-Weekly 95 Hours of Service Monthly 190 Hours of Service

                                (e)         Solely for purposes of determining
whether a Break in Service has occurred in a computation period for
participation and vesting purposes, an individual who is absent from work for a
period by reason of Maternity Leave (as defined in Section 2.1) shall receive
credit for the Hours of Service which otherwise would have been credited to such
individual but for the Maternity Leave (or, in any case in which the Plan is
unable to determine such Hours of Service, then eight Hours of Service per day
of Maternity Leave); provided that no more than 501 Hours of Service shall be
credited on account of any single period of Maternity Lease and such Hours of
Service shall be credited only (1) in the computation period in which the
Maternity Leave begins if the crediting is necessary to prevent a Break in
Service in that period, or (2) in all other cases, in the immediately following
computation period.

                                (f)        Effective December 31, 1996,
notwithstanding any provisions of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code §414(u).

                      (42)    INCOME: The net gain or loss of the Trust Fund
from investments, as reflected by interest payments, dividends, realized and
unrealized gains and losses on securities, other investment transactions and
expenses paid from the Trust Fund. In determining the Income of the Trust Fund
for any period, assets shall be valued on the basis of their fair market value.
Amounts which are distributed to Participants as Excess Contributions, Excess
Deferrals, or excess amounts under Code §402(g) shall include Income for the
Plan Year and for the period from the end of the Plan Year to any subsequent
Valuation Date that precedes the distribution date calculated under a reasonable
method which does not discriminate in favor of Highly Compensated Employees and
which otherwise is in accordance with the Commissioner’s regulations under Code
§§401(k), 401(m) and 402(g). No Income on Excess Deferrals, Excess Contributions
or excess amounts under Code §402(g) shall be attributed for any “gap period”
following the Valuation Date immediately preceding distribution.


- 11 -




                      (43)    INSURER: Any legal reserve life insurance company
authorized to do business in the state where the Plan is domiciled which is
selected by the Committee to write insurance contracts to provide benefits under
the Plan.

                      (44)    INVESTMENT MANAGER: A Fiduciary (other than the
Trustee or Named Fiduciary) which:

                                (a)        has the power to manage, acquire or
dispose of any asset(s) of the Plan;

                                (b)        is (i) registered as an investment
adviser under the Investment Advisers Act of 1940, (ii) a bank as defined in
that Act, or (iii) an insurance company qualified to perform services described
in subparagraph (a) under the laws of more than one State; and

                                (c)        has acknowledged that it is a
Fiduciary with respect to the Plan.

                      (45)    KEY EMPLOYEE:

                                (a)         For Plan Years beginning after
December 31, 2001, Key Employee shall mean any employee or former employee
(including any deceased employee) who at any time during the Plan Year that
includes the Determination Date was an officer of the Employer having annual 415
Compensation greater than $130,000 (as adjusted under Code §415(i)(1) for Plan
Years beginning after December 31, 2002), a 5 percent owner of the Employer, or
a 1-percent owner of the Employer having annual 415 Compensation of more than
$150,000. The determination of who is a Key Employee will be made in accordance
with Code §416(i)(1) and the applicable regulations and other guidance of
general applicability issued thereunder.

                                (b)        For Plan Years beginning prior to
January 1, 2002, Key Employee shall mean any employee of the Employer or any
Aggregated Employer who is at any time during the Plan Year containing the
Determination Date, or was during any of the four preceding Plan Years, any one
or more of the following:

                                             (i)        A duly authorized
officer of the Employer in regular and continued service having 415 Compensation
during the Plan Year greater than fifty percent of the maximum dollar limitation
under Code §415(b)(1)(A) in effect for the calendar year containing the
Determination Date, provided that if during such Plan Year the number of
employees (whether or not Employees under the Plan) of the Employer plus all
other Aggregated Employers is:

                                                      (A)        less than
thirty, then no more than a total of three individuals shall be considered
officers for that Plan Year for the Employer and all Aggregated Employers,

                                                      (B)        greater than
thirty but less than five hundred,

then no more than a total of ten percent of the total employees shall be
considered officers for that Plan Year for the Employer and all Aggregated
Employers, or


- 12 -



                                                          (C)        greater
than five hundred, then no more than a total of fifty employees shall be
considered officers for that Plan Year for the Employer and all Aggregated
Employers; or

                                             (ii)         One of the ten
employees (whether or not Employees under the Plan) owning the largest interest
in the Employer and Aggregated Employers during such Plan Year (the Employer and
Aggregated Employers being considered as one unit) if he has 415 Compensation
during the Plan Year of more than the maximum dollar limitation under Code
§415(c)(1)(A) in effect for the calendar year containing the Determination Date;
provided that an employee need not be considered if he does not have an
ownership interest of more than one-half of one percent in value, and if two
employees have the same interest in the Employer and Aggregated Employer, then
the employee having the greater 415 Compensation from the Employer and
Aggregated Employers for the calendar year containing the Determination Date
shall be treated as having a larger interest; or

                                             (iii)        A Five Percent Owner;
or

                                             (iv)        An owner of one percent
of the outstanding stock (or an owner of stock possessing one percent of the
total combined voting power) of the Employer or of any one of the Aggregated
Employers (ownership in the Employer and Aggregated Employers not being
considered together) for such Plan Year, if he has annual 415 Compensation
during the Plan Year from the Employer and all Aggregated Employers totaling
more than $150,000.

For purposes of determining ownership under subsections (ii), (iii) and (iv)
above, the constructive ownership rules of Code §318 shall apply as modified by
Code §416(i). The beneficiary of a former Key Employee shall continue to be
treated as such former Key Employee. If a maximum number of employees are to be
considered officers under subsection (i) above, the officers having the largest
annual 415 Compensation during such Plan Year shall be the officers considered
under subsection (i). In the case of an Employer which is not a corporation, the
term “stock” in subsection (c) and (d) above shall be interpreted also to refer
to capital or profits interests.

                      (46)     LIMITATION YEAR: The Limitation Year shall be the
twelve month period ending on each Anniversary Date.

                      (47)     MATCHING CONTRIBUTION: An Employer Contribution
which is allocated to the Participant’s Employer Contribution Account by
reference to the Participant’s Salary Deferral Contributions for that Plan Year,
pursuant to Section 4.1.

                      (48)     MATERNITY LEAVE: Absence from work for maternity
or paternity reasons by an individual (male or female) on account of and by
reason of (a) the pregnancy of the individual, (b) the birth of a child of the
individual, (c) the placement of a child with the individual in connection with
the adoption of such child by such individual, or (d) caring for a child
referred to above for a period beginning immediately following such birth or
placement. A period of absence shall not be considered Maternity Leave for
purposes of this Plan unless both (i) such absence began on or after the first
day of the first Plan Year beginning after December 31, 1984, and (ii) the
individual furnishes the Committee such timely information as the Plan


- 13 -




reasonably may require to establish that the absence from work is for one of the
reasons referred to above and the number of days for which there was such an
absence. The determination of whether an individual has taken a Maternity Leave
for purposes of this Plan shall not have any effect upon whether such absence
from work is entitled to any other special treatment by the Employer for any
other employment purposes, and the existence of these Maternity Leave provisions
in the Plan shall not be in any way determinative of whether the Employer has
any other maternity or paternity leave policy or the terms of that policy (if
any).

                      (49)    NON-HIGHLY COMPENSATED EMPLOYEE: Any Participant
who is not a Highly Compensated Employee.

                      (50)    NONKEY EMPLOYEE: Any employee (or former employee)
of the Employer or any Aggregated Employer who is not a Key Employee. The
beneficiary of a Nonkey Employee or a former Nonkey Employee shall continue to
be treated as such Nonkey Employee or former Nonkey Employee.

                      (51)    NORMAL RETIREMENT AGE: The date a Participant
attains age sixty-five.

                      (52)    PARENT COMPANY: Family Dollar Stores, Inc., a
corporation organized and existing under the laws of the State of Delaware, or
its successor or successors.

                      (53)    PARTICIPANT: An Employee participating in the Plan
in accordance with the provisions of Section 3.1; provided, that for purposes
only of making or transferring a rollover contribution to the Plan under Section
4.5, an Employee shall be considered a Participant on the date he has completed
at least thirty days of Service with the Employer (or, if earlier, the date on
which he has completed the requirements set forth in Section 3.1).

                      (54)    PARTICIPATION: The period commencing on the date
the Employee becomes a Participant and ending on the date his employment with
the Employer terminates.

                      (55)    PAYMENT STARTING DATE: The latest date until which
the Plan may delay payment of benefits to a Participant in the absence of the
Participant’s consent to later payment. Such date shall be the sixtieth day
after the close of the Plan Year in which the last of the following events
occurs: (a) the Participant attains Normal Retirement Age, (b) the tenth
anniversary of the year in which the Participant commenced Participation in the
Plan, or (c) the Participant terminates his Service with the Employer; provided
further, that, effective January 1, 2000, benefits also must commence not later
than April 1 of the calendar year following the later of the calendar year in
which a Participant attains age seventy and one-half and the calendar year in
which the Participant terminates Service (except as otherwise provided in
Section 6.4(e)), except as may otherwise be allowable under §242(b)(2) of the
Tax Equity and Fiscal Responsibility Act of 1982 and §521 of the Deficit
Reduction Act of 1984 (regarding special designations filed before January 1,
1984), and except as may otherwise be allowable under §1121(d) of the Tax Reform
Act of 1986 (regarding Participants, other than certain Five Percent Owners, who
reached age seventy and one-half before January 1, 1988 and certain collective
bargaining agreements). If the amount of payment cannot be determined or the
proper


- 14 -




recipient located before the Payment Starting Date, retroactive payment may be
made to such date in accordance with Treasury Regulation §1.401(a)-14(d).

                      (56)    PLAN: The Family Dollar Employee Savings and
Retirement Plan and Trust, the Plan set forth herein, as amended from time to
time.

                      (57)    PLAN ADMINISTRATOR: The Committee appointed
pursuant to Section 8.2 or, in the absence of such appointment, the Parent
Company.

                      (58)    PLAN YEAR: The consecutive twelve month period
commencing on January 1 and ending on the following December 31.

                      (59)    PRESENT VALUE OF ACCRUED BENEFITS: With respect to
any individual and as of any Determination Date, the sum of (a) his Employer
Contribution Account and Salary Deferral Account balances on the most recent
Valuation Date (which for the first Plan Year of the Plan shall include
contributions made after the Determination Date which are allocated as of a date
in the first Plan Year, but otherwise shall only include allocated contributions
which actually were made after the Valuation Date if such contributions were
made on or before the Determination Date), (b) his Employee After-Tax
Contribution Account balance (if any) on the most recent Valuation Date less any
Employee After-Tax Contributions which were deductible under Code §219(e)(2),
and (c) his Rollover Account balance (if any) as of the most recent Valuation
Date to the extent it is attributable to any rollover contribution from a plan
of an Aggregated Employer and/or any rollover contribution accepted on or before
December 31, 1983. For purposes of determining whether the Plan is a Top-Heavy
Plan, the Present Value of Accrued Benefits also shall include the amount of
Plan distributions (whether made on or after the Effective Date and including
distributions from a terminated plan which would have been required to be
aggregated under the definition of Top-Heavy Plan) made within the five
consecutive Plan Year period (or, for Plan Years beginning after December 31,
2001, the one year period, but only to the extent a distribution is made by
reason of separation from service, death, or disability) ending on the
Determination Date to any Key Employee or Nonkey Employee or Beneficiary thereof
(regardless of whether such individual is employed or has an accrued benefit as
of the Determination Date); provided, that distributions of benefits paid on
account of death shall be deemed to include only the present value of benefits
existing immediately prior to death. If an individual has not performed an Hour
of Service for any employer maintaining the Plan at any time during the five
year period (or, for Plan Years beginning after December 31, 2001, the one year
period) ending on the Determination Date, any account balance or accrued benefit
for such individual shall be disregarded.

                      (60)    QUALIFIED DOMESTIC RELATIONS ORDER: An order as
defined in Section 6.7.

                      (61)    ROLLOVER ACCOUNT: The account established pursuant
to Section 4.5 hereof to record permissible rollover contributions from another
qualified plan or an individual retirement account and adjustments relating
thereto.

                      (62)    SALARY DEFERRAL CONTRIBUTIONS: Contributions
elected to be made by a Participant pursuant to Section 4.3 of the Plan.


- 15 -




                      (63)    SALARY DEFERRAL ACCOUNT: The account maintained to
record a Participant’s Salary Deferral Contributions and adjustments relating
thereto.

                      (64)    SERVICE: A Participant’s period of employment with
the Employer.

                      (65)    SUPER TOP-HEAVY PLAN: The Plan will be a Super
Top-Heavy Plan with respect to any Plan Year in which as of the Determination
Date it is a Top-Heavy Plan in which the Present Value of Accrued Benefits for
Key Employees exceeds ninety percent of the Present Value of Accrued Benefits
for all Key Employees and Nonkey Employees who are or were Plan Participants. In
determining whether a Plan is a Super Top-Heavy Plan, all the rules of
determining whether the Plan is a Top-Heavy Plan shall be applied except that
“ninety percent” shall be substituted for “sixty percent.”

                      (66)    SURVIVING SPOUSE: The surviving spouse of a
Participant, but only if the Participant and that spouse had been married
throughout the one year period ending on the earlier of (a) the Participant’s
Payment Starting Date or (b) the date of the Participant’s death. If a
Participant marries within one year before his Payment Starting Date and the
Participant and his spouse in such marriage have been married for at least a one
year period ending on or before the date of his death, such Participant and his
spouse also shall be treated as having been married throughout the one year
period ending on the Participant’s Payment Starting Date. A former spouse of a
Participant will be treated as a Surviving Spouse to the extent it specifically
is provided under a Qualified Domestic Relations Order as described in Article
VI of this Plan and Code §414(p).

                      (67)    SUSPENSE ACCOUNT: The account maintained for the
Trustee to record Forfeitures pending reallocation under Section 4.6 and 5.2(e)
and any part of the Employer Contribution which is an excess Annual Addition
under Section 5.3 of the Plan, and adjustments relating thereto.

                      (68)    TOP-HEAVY PLAN: The Plan will be a Top-Heavy Plan
with respect to any Plan Year in which as of the Determination Date the Present
Value of Accrued Benefits under the Plan for all Key Employees exceeds sixty
percent of the Present Value of Accrued Benefits for all Key Employees and
Nonkey Employees who are or were Plan Participants; provided, that if any
individual is a Nonkey Employee with respect to any Plan Year but was a Key
Employee with respect to any prior Plan Year, the Present Value of Accrued
Benefits for such individual shall not be taken into account in determining
whether the Plan is a Top-Heavy Plan. In determining whether the Plan is a
Top-Heavy Plan, the Plan shall be aggregated with each plan of an Employer or
Aggregated Employer in which a Key Employee is a participant and with each other
plan of an Employer or Aggregated Employer which enables any such plan to meet
the requirements of Code §§401(a)(4) or 410, and may be aggregated with any or
all other plans of an Employer or Aggregated Employer if such aggregation group
would continue to meet the requirements of Code §§401(a)(4) and 410 with such
plan being taken into account. If the Plan must or may be aggregated with any
other plan, the top-heavy ratio for the aggregated group shall be determined by
adding together the numerators for each plan, and then adding together the
denominators for each plan.


- 16 -




                      (69)    TOP-HEAVY YEAR OF SERVICE: A Year of Service
ending in a Plan Year for which the Plan is a Top-Heavy Plan.

                      (70)    TOP PAID GROUP: Effective for periods beginning
after December 31, 1996, the group consisting of the top twenty percent of
employees (other than employees who are Five Percent Owners for the current Plan
Year or the preceding 12 month period) who performed services for the Employer
during the Plan Year when ranked on the basis of 415 Compensation paid during
such year, determined as provided in Code §414(q) and regulations issued
thereunder. All active employees and leased employees under Code §414(n) shall
be counted in determining the Top Paid Group, without any exclusion for age or
service or collective bargaining employees, except that employees who are
non-resident aliens with no United States source income shall be excluded.

                      (71)    TRUST or TRUST FUND: The fund known as the Family
Dollar Employee Savings and Retirement Plan and Trust, maintained in accordance
with the terms of the Trust Agreement, as from time to time amended, which
constitutes a part of this Plan. Notwithstanding the foregoing, to the extent
there is a currently effective written trust agreement outside this document
which has been executed by the Employer and which specifies that its terms shall
apply in lieu of any other trust language, then the terms of that other trust
document, to the extent they differ from the trust provisions in this document,
shall supercede and control.

                      (72)    TRUSTEE: The corporation or individuals appointed
by the Board of Directors of the Parent Company to administer the Trust. For
purposes of this Plan and Trust, the Trustee shall be Merrill Lynch Trust
Company, until changed as herein provided.

                      (73)    VALUATION DATE: The Anniversary Date in each Plan
Year, December 31, plus any other interim dates during the Plan Year which the
Committee designates as Valuation Dates. Additional Valuation Dates may be
designated by the Committee at any time, and if designated shall apply for all
purposes under the Plan (including pending distributions).

                      (74)    YEAR OF SERVICE:

                                (a)        A Year of Service for eligibility
means a consecutive twelve month period in which an Employee completes at least
1,000 Hours of Service. The first consecutive twelve month period for
eligibility purposes shall be measured from the first day the Employee is
entitled to be credited with an Hour of Service, and the second and subsequent
consecutive twelve month periods shall be measured by the Plan Year beginning
with the Plan Year that includes the first anniversary of the Employee’s date of
employment. The participation computation periods beginning after a one-year
Break in Service shall be measured from the date on which an Employee again
performs an Hour of Service.

                                (b)        A Year of Service for vesting means a
consecutive twelve month period coincidental with the Plan Year in which an
Employee completes 1,000 Hours of Service. Solely for vesting purposes, if an
Employee completes 1,000 Hours of Service in his first twelve months of
employment but fails to complete 1,000 Hours of Service during the Plan Year in


- 17 -



which he becomes eligible, he shall be given credit for one Year of Service
based upon his eligibility period Service and Hours of Service.

                                (c)        A Year of Service shall not be
credited for any Authorized Leave of Absence after the Employee incurs a Break
in Service during such absence from the employ of the Employer.

                                (d)        Years of Service completed prior to
the Original Effective Date of the Plan shall be considered for purposes of
eligibility and vesting under the Plan. With respect to Service completed prior
to the Original Effective Date, if the Employer has not maintained records
sufficient to determine precisely the number of Hours of Service completed
during each computation period, then the Employee shall be assumed to have
worked continuously during any period of employment, and shall be credited with
Hours of Service based on the equivalency under the definition of Hours of
Service for the computation period used for him on the Original Effective Date.

                                (e)        Years of Service following
reemployment shall be determined in accordance with Section 3.4.

         2.2         Construction: The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender, unless the context clearly
indicates to the contrary. The words “hereof,” “herein,” “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan and
not to any particular provision or Section.

         2.3         Governing Law: This Plan and Trust shall be governed to the
maximum extent by federal law under ERISA. To the extent not so preempted or
otherwise governed by ERISA, the laws of the State of North Carolina shall
control on all other matters.

         2.4         Effect of Restatement: If the Plan and Trust’s restatement
as of January 1, 2002 fails to qualify under the Code upon its submission to the
Internal Revenue Service, the Parent Company may elect to make further
amendments as requested by the Internal Revenue Service or, alternatively, to
withdraw this restatement, return any Salary Deferral Contributions to the
Participant, and continue to operate the Plan and Trust under the documents in
effect prior to the restatement.


- 18-





ARTICLE III
PARTICIPATION AND SERVICE

         3.1        Participation:

                       (a)        Pre-Effective Date Participants: An Employee
who became a Participant under the prior provisions of the Plan as of the
Effective Date shall continue to participate in accordance with the provisions
of this amended and restated Plan.

                       (b)         Participation On and After March 1, 2002:
Each Non-Highly Compensated Employee who is shown on the Employer’s Plan records
as a Regular Full-Time Associate shall be eligible to participate in the Plan as
of the first Entry Date on or after the date on which he has both attained age
eighteen and completed ninety (90) days of employment for the Employer. Each
Employee who is shown on the Employer’s Plan records as a Part-Time Associate or
as a Full-Time Temporary Associate and each Highly Compensated Employee shall be
eligible to participate in the Plan as of the first Entry Date on or after the
date on which he both attained age eighteen and completed one Year of Service
(provided he is still in the Service of the Employer on such date).

                       (c)         Participation On and After April 1, 2001, But
Before March 1, 2002: Each Employee who is shown on the Employer’s Plan records
as a Regular Full-Time Associate shall be eligible to participate in the Plan as
of the first Entry Date on or after the date on which he has both attained age
eighteen and completed ninety (90) days of employment for the Employer. Each
Employee who is shown on the Employer’s Plan records as a Part-Time Associate or
as a Full-Time Temporary Associate shall be eligible to participate in the Plan
as of the first Entry Date on or after the date on which he both attained age
eighteen and completed one Year of Service (provided he is still in the Service
of the Employer on such date).

                       (d)         Participation Prior to April 1, 2001: Each
Employee shall be eligible to participate as of the first Entry Date on or after
the date on which he both attains age twenty-one and completes one Year of
Service (provided that the Employee is still in the Employer’s Service on such
Entry Date).

                       (e)         Plan Administrator’s Rules and Procedures:
The Plan Administrator shall have rules and procedures for determining how
individuals who change status during a Plan Year will be classified, which rules
and procedures (without limitation) may include a provision that considers an
Employee’s status as that which he had as of a certain day in a Plan Year (e.g.,
April 1), and which provides that individual who becomes a Highly Compensated
Employee after he already has become a Participant in the Plan but before he has
completed a Year of Service, will cease Participation for the Plan Year in which
he became Highly Compensated until such time as he completes a Year of Service.


- 19 -




        3.2         Service: A Participant’s eligibility for benefits under the
Plan shall be based on his period of Service, determined in accordance with the
following: Subject to Section 3.4, a Participant shall accrue a Year of Service
for each Plan Year (or twelve month initial eligibility period under the
conditions described in paragraph (a) of the definition of Year of Service in
Article II) in which he has 1,000 or more Hours of Service.

         3.3        Inactive Status: In the event that any Participant shall
fail, in any Plan Year of his employment after the Effective Date, to accumulate
1,000 Hours of Service, such Plan Year shall not be considered as a period of
Service for the purpose of determining the Participant’s vested interest in
accordance with Section 6.3 (except as may otherwise be provided in the Plan’s
definition of Year of Service), but he shall continue to receive Income
allocations in accordance with Section 5.2(a) and shall share in Employer
Contributions if otherwise eligible under Section 5.2(c).

         3.4        Participation and Service Upon Reemployment:

                      (a)    Participation Ceases Upon Termination of
Employment: Participation in the Plan shall cease upon termination of employment
with the Employer. Such termination of employment may have resulted from
retirement, death or voluntary or involuntary termination of employment,
unauthorized absence, or by failure to return to active employment with the
Employer by the date on which an Authorized Leave of Absence expired.

                      (b)    Special Rules Regarding Reemployment: Upon the
reemployment of any person who had previously been employed by the Employer, the
following rules shall apply in determining his Participation in the Plan and his
Service under Section 3.2:

                                (1)         Plan Participation:

                                             (i)         Employee Who Had Not
Been a Participant: If the reemployed Employee was not a Participant in the Plan
during his prior period of employment, he shall commence Participation after he
has met the requirements of Section 3.1 as if he were a new Employee; provided,
that, any Service attributable to his prior period of employment shall be taken
into account for such reemployed Employee unless the number of consecutive
one-year Breaks in Service equals or exceeds the greater of (A) five or (B) the
aggregate number of Years of Service before the consecutive Breaks in Service
(such aggregate number not including Years of Service disregarded by reason of
prior periods of Breaks in Service.

                                             (ii)         Employee Who Had Been
a Participant: If the reemployed Employee was a Participant in the Plan during
his prior period of employment or had completed the eligibility requirements but
had not become a Participant due to an Entry Date adjustment, he shall be
entitled to reparticipate in the Plan for all purposes on his date of
reemployment; provided, that his ability to elect to make Salary Deferral
Contributions shall be subject to the Plan’s normal rules and procedures which
may delay the election of making Salary Deferral Contributions to the next
Change Date.


- 20 -



                                (2)        Computation of Service for Vesting
Purposes:

                                             (i)         Employee Who Previously
Had Vested Interest: In the case of a reemployed Employee whose prior employment
terminated while he was a Participant with any vested interest in his Employer
Contribution Account or his Salary Deferral Account under Article VI, any
Service attributable to his prior period of employment shall be reinstated as of
the date of his reparticipation.

                                             (ii)        Employee Without
Previous Vested Interest: In the case of a reemployed Employee who was a
Participant whose prior employment terminated without a vested interest in his
Employer Contribution Account or Salary Deferral Account under Article VI, any
Service which is attributable to his prior period of employment shall be taken
into account unless the number of consecutive one-year Breaks in Service equals
or exceeds the greater of (i) five or (ii) the aggregate number of Years of
Service before the consecutive Breaks in Service (such aggregate number not
including Years of Service disregarded by reason of prior periods of Breaks in
Service).

         3.5         Qualified Military Service: Notwithstanding any provision
of the Plan to the contrary, contributions, benefits and service credit with
respect to qualified military service will be provided in accordance with Code
§414(u).


- 21 -




ARTICLE IV.
CONTRIBUTIONS AND FORFEITURES

         4.1        Employer Contributions and Salary Deferral Contributions:
The Employer may, for each year, contribute an amount determined in the
discretion of the Employer. Such amount shall equal the amount which is elected
to be deferred by Participants as Salary Deferral Contributions under Section
4.3, plus any additional amount contributed as an Employer Contribution by the
Employer in its discretion.

        All contributions of the Employer shall be made in cash or other
property permitted by ERISA, and shall be conditioned upon their deductibility
under Code §404 and shall be paid to the Trustee, and payments shall be made not
later than the date prescribed by law for filing the Employer’s federal income
tax returns for such year, including extensions which have been granted for the
filing of such tax returns; provided, that Salary Deferral Contributions made
pursuant to Participants’ elections under Section 4.3 shall be paid to the
Trustee on the earliest date on which such contributions can reasonably be
segregated from the Employer’s general assets but not later than the 15th
business day of the month following the month in which the deferred amount
otherwise would have been payable to the Participant (or such other shorter or
longer period permitted by the Commissioner or under ERISA). Contributions of
the Employer which are determined to be nondeductible shall be returned to the
Employer in accordance with Section 7.1. The Trustee shall not be responsible
for ensuring the timely payment of contributions.

         4.2        Employee After-Tax Contributions by Participants:

                       Effective on and after January 1, 1994, participants are
not required or permitted to make any after-tax contributions under this Plan.

         4.3        Participant’s Election to Make Salary Deferral
Contributions:

                      (a)     Election: By written election, made and filed with
the Committee pursuant to the Committee’s rules and regulations and prior to the
Change Date at which such election is to take effect, a Participant may elect to
have a whole percentage between two percent and eighteen percent (or such higher
or lower percentage as may be allowed by the Committee’s rules or regulations)
of his Compensation contributed as an Salary Deferral Contribution to the Plan.
A Participant’s Salary Deferral Contribution shall at all times be fully vested
and nonforfeitable. As an administrative matter, in calculating the amount to be
withheld from a Participant’s periodic pay as a Salary Deferral Contribution,
the Committee may adopt rules and procedures whereby the amount of periodic
withholding is determined by using a dollar figure or by using a percentage of
base pay or of some other amount which is not identical to Compensation;
provided, that for purposes of applying the various nondiscrimination and other
tests required by the Code, the definition of Compensation will still be
utilized.

                      (b)    General $7,000 Limitation on Salary Deferral
Contributions: Notwithstanding the foregoing, for Plan Years beginning after
December 31, 1986, no Participant’s Salary Deferral Contributions to this Plan
and any other cash or deferred arrangement of any employer may exceed $7,000 for
any taxable year (i.e., generally the


- 22 -




calendar year) of the Participant. The foregoing $7,000 limitation shall be
adjusted automatically each year to reflect changes in Code §402(g) and
cost-of-living adjustments announced by the Commissioner. Amounts contributed by
a Participant in excess of such limit (plus Income attributable thereto through
the most recent Valuation Date) may be distributed by the Plan to that
Participant in accordance with Code §402(g)(2) on or before April 15 of the
following calendar year; provided, that the Plan need not make such distribution
unless so requested in writing by the affected Participant on or before March 1
of the following calendar year, but if not distributed, any amount contributed
in excess of the amount permitted under Code §402(g) shall be considered an
after-tax employee contribution and thereafter separately accounted for under
the Plan. Such distributed or redesignated amounts nevertheless shall continue
to be considered for Highly Compensated Employees (but not for Non-Highly
Compensated Employees) for purposes of the Plan’s Actual Deferral Percentage.

                      (c)     Modification or Revocation of Elections: Once made
elections under this Section 4.3 may not be modified except with regard to the
day following the Change Date at least 30 days subsequent to the filing of a
written notice with the Committee, or except as otherwise allowed by the
Committee. Elections under this Section 4.3 may not be revoked or modified and
Salary Deferral Contributions modified or discontinued except with regard to a
Change Date at least thirty days subsequent to the filing of a written notice
with the Committee (or at such other time allowed under the Committee’s rules
and procedures). If Salary Deferral Contributions are so modified or
discontinued, they may not be resumed by that Participant until the following
Change Date designated by the Committee for that purpose. The Committee may
develop rules and procedures regarding Change Dates and the modification or
revocation of elections, which rules and procedures may discriminate against
Highly Compensated Employees.

                      (d)     Withdrawal and Distribution: A Participant may
request to have an in-service withdrawal from his Salary Deferral Account only
in accordance with Section 6.5. Upon termination of employment, the Salary
Deferral Account shall be distributed in accordance with Article VI.

         4.4        Limitations on Salary Deferral Contributions and on Matching
Contributions Applicable for Plan Years Beginning After December 31, 1996:

                       (a)        Special Rules Limiting Salary Deferral
Contributions under Code §401(k):

                                    (1)        Upon receipt of all Salary
Deferral Contribution elections at the adoption of the Plan, and periodically
thereafter (but no less frequently than as of the Anniversary Date each Plan
Year), the Employer shall check the Actual Deferral Percentages against the
tests set forth in subsection (4) below. The Committee shall formulate limits
and rules regarding the percentage of Compensation which may be deferred by
Participants to the extent it deems necessary or desirable in order to meet one
of the tests. Any such limits and rules may discriminate against Participants
who are Highly Compensated Employees.

                                    (2)        In the event that neither test in
subsection (4) is met as of the last day of any Plan Year, the Committee shall,
to the extent permitted by IRS Notice 98-1 and any superseding guidance, take
one or more of the following actions:


- 23 -




                                                 (i)         If the Employer is
utilizing the current year’s Actual Deferral Percentage for Non-Highly
Compensated Employees under subsection (4), request that the Employer make an
additional contribution to the Plan, which contribution shall be allocated among
Salary Deferral Accounts in one of the following manners, as specified by the
Committee: (A) as if it were an additional Matching Contribution allocated based
upon some stated amount of Salary Deferral Contributions, either among all
Participants or just among those Participants who are Non-Highly Compensated
Employees; or (B) in the proportion that each Participant’s Compensation bears
to the total Compensation of all affected Participants, with such additional
contribution either being made with respect to all Participants or just among
those Participants who are Non-Highly Compensated Employees.

                                                 (ii)         If the Employer is
utilizing the current year’s Actual Deferral Percentage for Non-Highly
Compensated Employees under subsection (4), in addition to or as an alternative
to the foregoing, the Committee may request that the Employer designate that all
or part of the Matching Contribution which it will put into the accounts of
either all Participants or just those Participants who are Non-Highly
Compensated Employees be allocated to such Participants’ Salary Deferral
Accounts.

                                                 (iii)         In addition to or
as an alternative to the foregoing, the Committee may in its discretion require
that Participants who are Highly Compensated Employees be required to amend
their Salary Deferral Contributions percentage elections and/or to receive as a
cash distribution under Code §401(k)(8) Excess Deferrals already contributed to
the Plan with respect to the Plan Year, plus any Income attributable thereto
(computed in accordance with the Trustee’s usual procedures for allocating
Income to Participant’s accounts. If any Salary Deferral Contributions are
distributed pursuant to this Section, any Matching Contributions allocated to
the Participant’s Employer Contribution Account by reference to those Salary
Deferral Contributions also must be distributed (if such Matching Contributions
are vested) or forfeited (if such matching Contributions are not vested) as
required to comply with the Commissioner’s regulations under§401(a) and§401(m).
In all events, the Committee’s determination as to which Participants will be
affected under this subparagraph (iii) shall be determined by reducing the
maximum dollar amount of deferrals of Participants who are Highly Compensated
Employees, beginning with the Highly Compensated Employee with the largest
amount of such Salary Deferral Contributions and continuing in descending order
until all of the Salary Deferrals Contributions have been allocated. For this
purpose, the “largest amount” is determined after distribution of any Excess
Contributions. Any cash distributions under the foregoing sentence shall be
treated as if they had never been deferred to the Plan under Section 4.3.

                                    (3)        The timing of any corrective
measures under subsection (2) above should be as follows: (i) any additional
amounts contributed pursuant to subsection (2)(i) or (ii) above shall be
deposited in the affected Participants’ Salary Deferral Accounts no later than
the date prescribed by law for filing the Employer’s federal income tax returns,
including extensions which have been granted for the filing of such tax return;
and (ii) any cash distribution of Excess Deferrals pursuant to subsection
(2)(iii) above must be made to the appropriate Highly Compensated Employees
after the close of the Plan Year in which the Excess Deferral arose and within
twelve months after the close of that Plan Year.


- 24 -




                                    (4)        As of each Anniversary Date (and
more frequently as deemed necessary by the Committee), all Participants who were
directly or indirectly eligible to make a Salary Deferral Contribution for all
or a portion of the Plan Year shall be separated into the Highly Compensated
Employee group (including, for Plan Years beginning before January 1, 1997,
Family Members of Highly Compensated Employees) and the Non-Highly Compensated
Employee group. One of the following two tests must be satisfied as of each
Anniversary Date for there not to be a further Employer Contribution and/or
amendment of salary deferral elections and/or required cash election and/or
recharacterization by Highly Compensated Employees under subsection (2) above:

  Test I - the Actual Deferral Percentage for the Highly Compensated Employee
group is not more than the Actual Deferral Percentage of the Non-Highly
Compensated Employee group for the preceding Plan Year multiplied by 1.25.


  Test II - the excess of the Actual Deferral Percentage for the Highly
Compensated Employee group over the Non-Highly Compensated Employee group for
the preceding Plan Year is not more than two percentage points, and the Actual
Deferral Percentage for the Highly Compensated Employee group is not more than
the Actual Deferral Percentage of the Non-Highly Compensated Employee group
multiplied by 2.0.


Notwithstanding the foregoing, for Plan Years beginning prior to January 1,
2002, the use of Test II shall be limited to the extent necessary in order to
avoid any restrictions on the use of this “alternative limitation” which have
been promulgated by the Commissioner, as further described in subsection (b)(5)
below. In addition, for the first Plan Year during which deferral elections are
permitted under the Plan, the limitations under Test I and II shall be computed
using three percent (3%) as the ADP for the Non-Highly Compensated Employee
group, or, if the Employer elects, using the ADP of the Non-Highly Compensated
Employee group for that first Plan Year. In any other year, the Employer also
may elect to use the ADP of the Non-Highly Compensated Employee group for the
same Plan Year, but such election must be made, and if made can only be changed,
in accordance with the Commissioner’s rules and regulations.

                                    (5)        Each group”s ADP and Test I and
Test II shall be determined in accordance with Code §401(k) and any related
rules or regulations of the Commissioner.

                       (b)        Special Rules Limiting Matching Contributions
and Any Employee After-Tax Contributions:

                                    (1)         At the adoption of the Plan, and
periodically thereafter (but not less frequently than twice a year as of the
Anniversary Date each Plan Year and the date six months prior thereto), the
Employer shall check the ACP against the tests set forth in subsection (4)
below. The Committee may formulate limits and rules regarding the contribution
and/or allocation of any employee after-tax contributions and Matching
Contributions to the extent it deems necessary or desirable in order to meet one
of the tests. Any such limits and rules may discriminate against Participants
who are Highly Compensated Employees.


- 25 -



                                    (2)        In the event that neither test in
subsection (4) is met as of the last day of any Plan Year, the Committee shall:

                                                 (i)        If the Employer is
utilizing the current year’s ACP for Non-Highly Compensated Employees under
subsection (4), request that the Employer make an additional Matching
Contribution to the Plan, which contribution shall be allocated among Employer
Contribution Accounts as an additional Matching Contribution allocated based
upon some stated amount of Salary Deferral Contributions either among all
Participants or just among those Participants who are Non-Highly Compensated
Employees. Any amount contributed pursuant to this subparagraph (i) shall be a
new Matching Contribution, and no amount previously contributed to the Plan as a
Salary Deferral Contribution or as a qualified non-elective contribution as
described in § 1.401(m)-1(b)(5) of the Commissioner’s regulations may be
redesignated as Matching Contributions under this subparagraph.

                                                 (ii)        In addition to or
as an alternative to the foregoing, the Committee may, in its discretion,
require that Participants who are Highly Compensated Employees be required to
elect to receive as a cash distribution under Code §401(m)(6) any Excess
Contributions of vested Matching Contributions already contributed to the Plan
with respect to the Plan Year, plus any Income attributable thereto (computed in
accordance with the Trustee’s usual procedures for allocating Income to
Participant’s accounts). In all events, the Committee’s determination as to
which Participants will be affected shall be determined under this subparagraph
(ii) by reducing the maximum dollar amount of Matching Contributions and
after-tax employee contributions (if any) by or on behalf of Participants who
are Highly Compensated Employees in order of their ACP, beginning with the
largest amounts of Matching Contributions taken into account in calculating the
ACP for the Plan Year in which the excess arose, beginning with the Highly
Compensated Employee with the largest amount of such Matching Contributions and
continuing in descending order until all of the Excess Contributions have been
allocated. For this purpose, the “largest amount” is determined after
distribution of any Excess Contributions. Any cash distributions under the
foregoing sentence shall be treated as if they had never been contributed to the
Plan under Section 4.1.

                                                 (iii)        In addition to or
as an alternative to the foregoing, the Committee may require that non-vested
Matching Contributions be forfeited to correct Excess Contributions.

                                    (3)        The timing of any corrective
measures under subsection (2) above shall be as follows: (i) any additional
amount to be contributed pursuant to subsection (2)(i) above shall be deposited
in the affected Participants’ Employer Contribution Accounts no later than the
date prescribed by law for filing the Employers’ federal income tax return,
including extensions which have been granted for the filing of such tax return;
and (ii) any cash distribution of Excess Contributions of Matching Contributions
pursuant to subsection (2)(ii) above must be made to the appropriate Highly
Compensated Employees after the close of the Plan Year in which the Excess
Contribution arose and within twelve months after the close of that Plan Year.

                                    (4)        As of each Anniversary Date (and
more frequently as deemed necessary by the Committee), all Participants shall be
divided into the Highly Compensated


- 26 -



Employee group (including, for Plan Years beginning before January 1, 1997,
Family Members of Highly Compensated Employees) and the Non-Highly Compensated
Employee group. One of the following two tests must be satisfied as of each
Anniversary Date for there not to be a further Employer Matching Contribution
election and/or required cash election by Highly Compensated Employees under
subsection (2) above:

  Test I - the ACP for the Highly Compensated Employee group is not more than
the ACP of the Non-Highly Compensated Employee group for the preceding Plan Year
multiplied by 1.25.


  Test II - the excess of the ACP for the Highly Compensated Employee group over
the Non-Highly Compensated Employee group for the preceding Plan Year is not
more than two percentage points, and the ACP for the Highly Compensated Employee
group is not more than the ACP of the Non-Highly Compensated Employee group
multiplied by 2.0.


Notwithstanding the foregoing, for Plan Years beginning prior to January 1,
2002, the use of Test II shall be limited to the extent necessary in order to
avoid any restrictions on the use of this “alternative limitation” which have
been promulgated by the Commissioner, as described in subsection (5) below. In
addition, for the first Plan Year during which matching contributions are
permitted under the Plan (including any predecessor plan), the limitations under
Tests I and II shall be computed using three percent (3%) as the ACP for the
Non-Highly Compensated Employee group or, if the Employer elects, using the ACP
of the Non-Highly Compensated Employee group for the first Plan Year. In any
other year, the Employer also may elect to use the ACP of the Non-Highly
Compensated Employee group for the same Plan Year, but such election must be
made, and if made can only be changed, in accordance with the Commissioner’s
rules and regulations.

                                    (5)        Restriction on Multiple Use of
Test II prior to January 1, 2002: For Plan Years beginning prior to January 1,
2002, the following restrictions shall apply in any case where the Plan is
required to use Test II for computing both the maximum ADP and ACP limitations
for Highly Compensated Employees. In such case, the sum of the ADP and ACP for
Highly Compensated Employees may not exceed the greater of (i) or (ii) below:

                                             (i)        the sum of:

                                                      (A)        1.25 times the
greater of the ADP or the ACP for the Plan Year for Non-Highly Compensated
Employees, plus

                                                      (B)         2.0 times the
lesser of the ADP or the ACP for the Plan Year for Non-Highly Compensated
Employees, provided that this figure may not exceed the lesser of the ADP or the
ACP for Non-Highly Compensated Employees by more than two percentage points.

                                             (ii)        the sum of:

                                                      (A)         1.25 times the
lesser of the ADP or the ACP for the Plan Year for Non-Highly Compensated
Employees, plus

- 27 -

                                                      (B)         2.0 times the
greater of the ADP or the ACP for the Plan Year for Non-Highly Compensated
Employees, provided that this figure may not exceed the greater of the ADP or
the ACP for Non-Highly Compensated Employees by more than two percentage points.

In the event that such aggregate limitation is exceeded, correction shall be
made by reducing the ACP for Highly Compensated Employees in accordance with
this subsection (b) to the extent necessary to meet this aggregate limitation.

                                    (6)        Each group’s ACP and Test I and
Test II shall be determined in accordance with Code §401(m) and any related
rules and regulations of the Commissioner.

         4.5        Rollover Contributions:

                      (a)        In General: Subject to all the provisions of
this Plan, a Participant, may direct the appropriate fiduciary of any qualified
retirement plan of another employer to distribute or transfer directly to the
Trustee any portion or all of such Participant’s interest in the distributing or
transferring plan, exclusive of contributions made by the Participant thereunder
except that a Participant may roll over into this Plan employee contributions
deductible under Code §219(e)(2) to the extent such amounts are thereafter
accounted for separately and also may roll over elective contributions
considered employer contributions under Code §401(k). Alternatively, the
Participant may personally present such amount to the Trustee within sixty days
of receipt thereof as a distribution from another qualified retirement plan. In
addition, an Employee who has become a Participant who has established an
individual retirement account solely for the purpose of serving as a repository
for distributions from the qualified retirement plan of a former employer, and
who has not made any contributions to such individual retirement account on his
own behalf also may transfer or present within sixty days of receipt part or all
of the assets of such individual retirement account to the Trustee.

                       Upon the receipt of such a rollover contribution, the
Trustee shall establish a Rollover Account for the Participant on whose behalf
the distribution was received. The value of the Rollover Account so established
shall be fully vested and nonforfeitable at all times.

                      (b)        Requirements and Conditions With Respect to
Rollover Contributions: Rollover contributions shall further be subject to the
following conditions:

                                    (1)        No Interim Withdrawals: No
withdrawals from Rollover Accounts shall be permitted until such time as the
Participant is otherwise eligible to receive his vested interest attributable to
Employer Contributions (or would have been eligible had he been vested in any
part of his Employer Contribution Account) or until such earlier time permitted
under Section 6.5.

                                    (2)        Certification: The Participant
shall at the Committee’s request present a written certification in a form
acceptable to the Committee to the effect that: The amount received as a
rollover contribution is attributable only to amounts to the Participant’s
credit in a qualified retirement plan or rollover individual retirement account;
no portion of such amount consists of contributions made by the Participant
other than employee contributions


- 28 -





deductible under Code §219(e)(2) and elective contributions considered employer
contributions under §401(k); specifying any amounts transferred which are
subject to any restrictions under Code §401(a)(9) or §402(c)(4) or otherwise;
and if such amount is being paid by the Participant personally, it was received
within the prior sixty calendar days.

                                    (3)    Participation for Purposes of this
Section: For the sole purpose of determining whether an Employee has become
eligible to utilize these rollover provisions, and not for any other purpose
under the Plan, an Employee shall be considered a Plan Participant on the date
he has completed thirty days of Service with the Employer.

                                    (4)    Other Limitations: No rollover
contribution shall be accepted (i) directly or indirectly from an individual
retirement account to which the Participant contributed on his own behalf; or
(ii) which consists in whole or in part of insurance contract(s) with respect to
which future premium payments are or may become due, unless there are sufficient
other assets being transferred so as to make maintenance of such contract(s)
feasible without violation of any limitation on assets which may be applied for
that purpose; or (iii) which consists of amounts not eligible for rollover
treatment under Code §402(c)(4)(B).

                                    (5)    No Transfer Allowed from Plan Subject
to Code §417: Except as otherwise described in this Section, no direct or
indirect transfer will be permitted into this Plan from (i) a plan which is a
defined benefit pension plan, (ii) a defined contribution plan subject to the
minimum funding standards of Code §412 (e.g., a money purchase or target benefit
pension plan), or (iii) any other defined contribution plan that does not meet
the requirements of Code §401(a)(11)(B)(iii)(I) and (II) regarding all death
benefits being paid to a Surviving Spouse absent spousal consent and regarding
the Participant’s ability to elect a life annuity form of payment. Rollovers
into this Plan which are Eligible Rollover Distributions (whether they are
transferred directly to this Plan in a trustee to trustee transfer or are
distributed to the Participant by the other plan) will be permitted with respect
to benefits attributable to such a plan.

                       (c)        Directed Rollover Option: Effective January 1,
1993, distributions from this Plan may be directly rolled over to another plan
pursuant to the provisions of subsection 6.4(h).

        4.6         Disposition of Forfeitures: Upon termination of employment,
a Participant’s Forfeiture, if any, shall be maintained in his Employer
Contribution Account until his Forfeiture Date, which is the earlier of (a) the
date on which he has received a distribution of the entire nonforfeitable
portion of his account (or deemed distribution in the case of a Participant
without any vesting, which deemed distribution date shall be the date of his
termination of employment with the Employer) or (b) the last day of the Plan
Year in which the Participant incurs five consecutive one-year Breaks in
Service, and shall continue to receive Income allocations pursuant to Section
5.2(a) until such time. If the terminated Participant returns to the employ of
the Employer before his Forfeiture Date, the undistributed amount in his
Employer Contribution Account, including any Forfeiture still maintained in his
Employer Contribution Account, plus Income allocations, shall upon
reparticipation become the beginning balance in his new Employer Contribution
Account. If the terminated Participant does not return before his Forfeiture
Date, any vested amounts remaining in the terminated Participant’s accounts will
be distributed to him as hereinafter provided; and his Forfeiture, plus Income
allocations shall be


- 29 -





transferred to the Suspense Account and become available as of such Forfeiture
Date for use as provided in Section 5.2(e) as a current or subsequent Employer
Contribution of the Employer as of the Valuation Date next following such
Forfeiture Date or as soon as practicable thereafter. If a terminated
Participant who is less than one hundred percent vested in his Employer
Contribution Account is reemployed after five consecutive one-year Breaks in
Service, but before distribution of his vested account balance, any portion of
his account that has not been distributed will be segregated in the records of
the Trust and separately accounted for until such time as the Participant is one
hundred percent vested in his Employer Contribution Account.

         4.7         Pay Back Provision: If a terminated Participant who is less
than one hundred percent vested in the Plan receives a distribution of his
entire nonforfeitable benefit derived from his Salary Deferral Account and/or
his Employer Contribution Account, and such Former Participant returns to the
employ of the Employer, then such reemployed Participant shall be given an
opportunity to repay the full amount of any such prior distribution of amounts
derived from Salary Deferral Contributions and Employer Contributions as
provided below. If such a reemployed Employee repays such prior amounts from his
Salary Deferral Account and Employer Contribution Account before the earlier of
five years after the first date on which he is subsequently reemployed by the
Employer or the close of the first period of five consecutive one-year Breaks in
Service commencing after distribution (or, in the case of a distribution from
the Plan other than by reason of separation from Service, five Years after the
date of the distribution), then his prior account balance shall be restored to
the amount which was allocated to such accounts on the date of distribution. In
the case of a reemployed Former Participant who had no vested interest in either
his Salary Deferral Account or Employer Contribution Account at the time of his
previous separation from Service and who therefore was deemed to have received a
distribution, if such Former Participant is reemployed before he has incurred
five consecutive one-year Breaks in Service, then repayment of his Salary
Deferral Account and Employer Contribution Account shall be deemed to be made on
the date following the Anniversary Date following reemployment.

                  If the Plan is required to restore forfeited amounts by virtue
of a pay back under this Section, such restoration shall be made no later than
the end of the Plan Year following the Plan Year of repayment, and the Committee
may choose among any or a combination of the following permissible sources for
restoration: Forfeitures which become available that Plan Year, or additional
Employer contributions (which Employer contributions shall be in addition to
those required or permitted by Section 4.1 of the Plan).

                  In the event a Participant exercises his right to buy back a
previous Forfeiture through a repayment of a prior distribution pursuant to this
Section, no part of the amount which is repaid to the Plan by the Participant
may be invested in any stock or other security of the Employer or any affiliate
of the Employer.


- 30 -





ARTICLE V.
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

        5.1         Individual Accounts: The Committee shall create and maintain
adequate records to disclose the interest in the Trust of each Participant,
Former Participant and Beneficiary. Such records shall be in the form of
individual accounts and credits and charges shall be made to such accounts in
the manner herein described. When appropriate, a Participant shall have an
Salary Deferral Account, an Employer Contribution Account, a Rollover Account,
and (but only for Participants who made after-tax contributions during a time
where the Plan permitted after-tax contributions) an after-tax employee
contribution account. Subaccounts also may be maintained pursuant to rules and
regulations of the Committee to reflect collective investment subaccounts,
segregated subaccounts and any other subaccounts deemed necessary or desirable
by the Committee. The maintenance of individual accounts is only for accounting
purposes, and a segregation of the assets of the Trust Fund to each account
shall not be required. Distributions and withdrawals made from an account shall
be charged to the account as of the date paid.

         5.2        Account Adjustments: The accounts of Participants, Former
Participants and Beneficiaries and the Suspense Account shall be adjusted in
accordance with the following:

                      (a)         Income: As of each Valuation Date, the Income
of the Trust Fund since the last Valuation Date shall be allocated among the
Suspense Account and the accounts of Participants, Former Participants and
Beneficiaries who had unpaid balances in their accounts on the Valuation Date in
proportion to the balances in such accounts immediately following the prior
Valuation Date, but after first reducing each such account balance by the amount
of any distributions, withdrawals, directed investments, and loans from the
account since the prior Valuation Date, and after increasing the balance in each
Salary Deferral Account and Rollover Account since the prior Valuation Date by a
weighted proportion of any Salary Deferral Contributions and rollover
contributions since the last Valuation Date weighted in accordance with the
Trustee’s customary and reasonable accounting procedures and in accordance with
non-discriminatory procedures and rules adopted by the Committee. The interest
paid by a Participant since the prior Valuation Date in respect of a loan from
his accounts as provided in Section 6.6 or in any loan procedures pursuant to
Section 6.6 shall be segregated and credited to such accounts under the rules
for such accounts. At the Committee’s discretion uniformly applied and otherwise
not violative of the Commissioner’s rules and regulations regarding domestic
relations orders or otherwise, administrative expenses directly connected or
associated with a particular Participant’s account may be charged to that
account. The Income since the prior Valuation Date attributable to any
investment of any directed investment account which has been established in
accordance with Sections 7.8 also shall be allocated to such account as of each
Valuation Date, or at such other times (including any distribution date), as may
be appropriate under the Trustee’s normal procedures for such accounts. All
valuations shall be based on the fair market value of assets in the Trust Fund
on the Valuation Date. Notwithstanding the foregoing, in the event that the
Plan’s assets are invested among collective investment funds as provided in
Section 7.8 of this Plan, the foregoing allocation of Income shall be adjusted
to reflect the segregation of each such collective investment fund.

                      (b)        Salary Deferral Contributions: A Participant’s
Salary Deferral Contributions under Section 4.3 during the Plan Year, and other
amounts contributed by the


- 31 -




Employer to the Salary Deferral Accounts of Participants pursuant to Section
4.4(a)(2)(i), shall be allocated to his Salary Deferral Account when received by
the Trustee (less amounts withdrawn as cash under Section 4.4).

                      (c)        Employer Contributions: As of each Anniversary
Date (or more frequently if designated by the Employer), the Employer
Contributions (if any) made with respect to that period in the Plan Year shall
be allocated among those Participants who were in the employ of the Employer on
that Valuation Date, or at such earlier times as provided by Committee rules and
regulations. Such allocations shall be made in accordance with the following
formula (subject to subsection (f) below):

                                    (1)        Matching Contributions: Any
Employer Contribution shall be allocated in a manner specified by the Parent
Company so as to provide a uniform stated percentage match of each Participant’s
Salary Deferral Contributions up to a uniform stated percentage of each
Participant’s Compensation; provided, that no such allocation shall exceed a
100% match of each Participant’s Salary Deferral Contributions which are equal
to six percent of his Compensation.

                                    (2)        Notwithstanding the foregoing,
the allocation of the aforesaid Matching Contribution also may be modified by
stipulation of the Parent Company so as to discriminate against Highly
Compensated Employees and their Family Members if such modification is deemed
necessary or desirable by the Committee in order to comply with one of the tests
set forth in Section 4.3.

                                    (3)        Nothing in the foregoing shall
require the Employer to make any amount of Employer Contribution.

                      (d)        Suspension of Accrual Requirements: If, for any
Plan Year beginning after December 31, 1988, the Plan fails to satisfy the
Participation Test under Code §401(a)(26) or the Coverage Test under Code
§410(b) this Section 5.2(d) will apply. The Plan will satisfy the Participation
Test for Plan Years beginning before January 1, 1997 if, using any allowable
testing method, the number of Employees who benefit under the Plan is at least
equal to the lesser of fifty or forty percent of the total number of Includible
Employees or the Plan otherwise satisfies Code §401(a)(26). Notwithstanding the
foregoing, the Participation Test shall not apply for Plan Years beginning after
December 31, 1996. The Plan will satisfy the Coverage Test if, using any
allowable testing method, the number of Non-Highly Compensated Employees who
benefit under the Plan is at least equal to seventy percent of the total number
of Includible Non-Highly Compensated Employees or if the Plan otherwise
satisfies Code §410(b). “Includible” Employees are all Employees other than (1)
those Employees excluded from participating in the Plan for the entire Plan Year
by reason of the collective bargaining unit exclusion or the nonresident alien
exclusion or by reason of the age and Service participation requirements of
Sections 3.1; and (2) to the extent required by the Commissioner’s then
applicable rules and regulations, any Employee who separates from Service during
the Plan Year and fails to complete at least 501 Hours of Service for the Plan
Year.

                       For purposes of the Participation Test and the Coverage
Test, an Employee is benefiting under the Plan on a particular date if he is
entitled to an allocation for the Plan Year


- 32 -




under Section 5.2(c). Under the Participation Test, when determining whether an
Employee is entitled to an allocation under Section 5.2(c), the Committee shall
disregard any allocation required solely by reason of the Top-Heavy minimum
allocation under Section 5.2(f), unless the Top-Heavy minimum allocation is the
only allocation made under the Plan for the Plan Year.

                       If this Section 5.2(d) applies for a Plan Year, the
Committee shall suspend the accrual requirements for the Non-Highly Compensated
Includible Employees who are Participants, beginning first with the Non-Highly
Compensated Includible Employee(s) employed with the Employer on the last day of
the Plan Year, then the Non-Highly Compensated Includible Employee(s) who have
the latest separation from Service during the Plan Year, and continuing to
suspend in descending order the accrual requirements for each Non-Highly
Compensated Includible Employee who incurred an earlier separation from Service,
from the latest to the earliest separation from Service date, until the Plan
satisfies both the Participation Test (for Plan Years beginning before January
1, 1997) and the Coverage Test for the Plan Year. If two or more Non-Highly
Compensated Includible Employees have a separation from Service on the same day,
the Committee shall suspend the accrual requirements for all such Non-Highly
Compensated Includible Employees, irrespective of whether the Plan can satisfy
the Participation Test and the Coverage Test by accruing benefits for fewer than
all such Non-Highly Compensated Includible Employees. If the Plan suspends the
accrual requirements for an Non-Highly Compensated Includible Employee, that
Employee shall share in the allocation of Employer Contributions and Participant
Forfeitures, if any, without regard to the number of Hours of Service he has
earned for the Plan Year and without regard to whether he is employed by the
Employer on the last day of the Plan Year.

                       The suspension of accrual requirements for Employer
Matching Contributions applies separately to the Code §401(m) portion of the
Plan, and the Committee will treat an Employee as benefiting under that portion
of the Plan if he is an eligible Employee for purposes of the Code §401(m)
nondiscrimination test.

                       (e)        Forfeitures: Forfeitures assessed against
Participants’ accounts as provided in Section 4.6 shall be retained in the
Suspense Account and shall be available for reallocation as provided in this
Section. As of each Valuation Date (or, if earlier, the Plan’s termination
date), Forfeitures which have become available for reallocation since the prior
Valuation Date shall be used to reduce current or future Employer Contributions
to be made under subsection (c) above and to the extent not so used to pay Plan
expenses.

                       (f)        Minimum Contributions and Forfeitures for a
Top-Heavy Plan: For any Plan Year in which the Plan is a Top-Heavy Plan, the
allocation formula will be changed to the extent necessary so that each
Participant who is a Nonkey Employee and who has not separated from Service on
the Anniversary Date (regardless of whether he has completed at least 1,000
Hours of Service in that Plan Year) will receive a total allocation to his
Employer Contribution Account (including both Employer Contributions and
Forfeitures for that Plan Year) which is equal to the lesser of the following
percentages of his 415 Compensation for that Plan Year: (i) three percent or
(ii) the highest percentage provided under the Plan during that Plan Year on
behalf of a Key Employee (with the percentage being determined for each Key
Employee by using that part of his 415 Compensation which is not in excess of
$150,000 (or $200,000 for Plan Years beginning before January 1, 1994) or other
higher amount applicable under


- 33 -




Code §401(a)(17) and, effective for Plan Years beginning after December 31,
1988, by taking into account all elective deferrals under Code §401(k) and
matching contributions for that Key Employee); provided, that the minimum
contribution may be less than three percent only if the Plan is not used by a
defined benefit plan (whether active or wasting) to meet the participation tests
of Code §§401(a)(4) or 410. Effective for Plan Years beginning after December
31, 1988, amounts contributed at a Participant’s election under Code §401(k) and
any matching contributions (other than Matching Contributions for Plan Years
beginning after December 31, 2001) allocated to Nonkey Employees which are
necessary in order to satisfy the requirements of Code §§401(k) and 401(m) may
not be offset against the aforesaid minimum contribution for a Participant, but
amounts contributed by the Employer as qualified non-elective contributions
under Code §401(m)(4)(C) and matching contributions not necessary to satisfy
Code §401(k) or (m) may be offset. In all cases, Employer contributions and
forfeitures allocated to a Participant from any other tax-qualified defined
contribution plan of the Employer and any Aggregated Employer required or
permitted to be aggregated as described in the definition of Top-Heavy Plan in
Section 2.1 which meet the top-heavy minimum contribution shall be offset. In
the case of a Participant covered both by tax-qualified defined contribution
plan(s) and tax-qualified defined benefit plan(s) of the Employer and any
Aggregated Employer required or permitted to be aggregated as described in the
definition of Top-Heavy Plan in Section 2.1, each Participant shall receive an
aggregate minimum benefit and contribution at least equal (using a comparability
analysis) to the minimum defined benefit (as defined in the Employer’s defined
benefit plan) in any Plan Year in which the Plan is a Top-Heavy Plan.

                       (g)        Rollover Contributions: A Participant’s
rollover contributions for the Plan Year shall be allocated to his Rollover
Account when received by the Trustee.

     5.3        Maximum Additions:

                       (a)        415 Limitation: Notwithstanding anything
contained herein to the contrary, the total Additions made to the Employer
Contribution Account and Salary Deferral Account (or comparable accounts) of a
Participant in the Plan and all other defined contribution plans (whether or not
terminated) of the Employer and any Aggregated Employer for any Limitation Year
shall not exceed the “415 Limitation” which is the lesser of (i) $30,000 (or,
effective for Plan Years beginning after December 31, 2001, $40,000) as
automatically adjusted each year to reflect cost-of-living adjustments announced
by the Commissioner or (ii) twenty-five percent (or, effective for Plan Years
beginning after December 31, 2001, one hundred percent) of the Participant’s 415
Compensation for such Limitation Year. If a short Limitation Year is created
because of an amendment changing the Limitation Year to a different consecutive
twelve month period, the (a)(i) amount will be multiplied by a fraction whose
numerator is the number of months in the short Limitation Year and whose
denominator is twelve; and the (a)(ii) amount will be based upon the
Participant’s 415 Compensation for the short Limitation Year. For Plan Years
beginning after December 31, 2001, the compensation percentage limit referred to
in (ii) above shall not apply to any contribution for medical benefits after
separation from Service (within the meaning of Code §401(h) or §419A(f)(2))
which is otherwise treated as an Annual Addition.

                       (b)        Return of Salary Deferral Contributions: The
Trustee will return any Salary Deferral Contributions (within the meaning of
Code §402(g)) by a Participant (plus


- 34 -




earnings and gains attributable thereto) to the extent necessary to reduce the
total Additions for that Plan Year so as not to exceed the 415 Limitation on
Annual Additions. Any Salary Deferral Contributions returned (or transferred to
a Suspense Account under subsection (c) below) shall be disregarded for purposes
of the ADP test of Code §401(k), the ACP test of Code §401(m) and the
limitations of Code §402(g).

                       (c)        Suspense Account: If as a result of the
allocation of Forfeitures or a reasonable error in estimating a Participant’s
annual Compensation, or in determining the amount of elective deferrals within
the meaning of Code §402(g) that may be made within the limits of Code §415 (or
under other limited facts and circumstances which the Commissioner finds justify
the availability of the rules set forth in this Plan pursuant to Commissioner’s
Regulation §l.415-6), the Annual Additions for a Participant would exceed the
415 Limitation, then amounts in excess of the 415 Limitation shall be treated in
accordance with this subparagraph. Any excess amounts in a Participant’s account
shall be used to reduce Employer Contributions for the next Limitation Year (and
succeeding years, as necessary) for that Participant if that Participant is
covered by the Plan as of the end of the Limitation Year. If that Participant is
not covered by the Plan as of the end of the Limitation Year, then the excess
amounts shall be transferred to and held unallocated in a Suspense Account for
the Limitation Year and allocated and reallocated as necessary to prevent the
relevant 415 Limitations from being exceeded in the next Limitation Year (and
succeeding Limitation Years as necessary) to all the remaining Participants in
the Plan. Furthermore, the excess amounts in the Suspense Account must be used
to reduce Employer Contributions for the next Limitation Year (and succeeding
Limitation Years as necessary) for all Participants in the Plan. In no event may
any excess amounts which are due to Employer Contributions be distributed out to
Participants or Former Participants.

                       (d)        Aggregate Limitations: Because of the repeal
of Code §415(e), no aggregate limitations (restricting the combined benefits
which may be payable to a Participant covered by both a defined benefit plan(s)
and a defined contribution plan(s)) shall apply for Limitation Years beginning
after December 31, 1999. The aggregate limitations for Limitation Years
beginning before January 1, 2000 shall be those provided under the terms of the
Plan as in effect on that date.


- 35 -





ARTICLE VI.
BENEFITS

         6.1         Retirement or Disability: If a Participant has attained
Normal Retirement Age or if his employment is terminated at an earlier age
because of Disability, he shall be fully vested in the amount allocated to each
of his accounts and shall be entitled to receive such amount following the
termination of his employment payable in accordance with Section 6.4.

         6.2        Death and Designation of Beneficiary:

                      (a)         Death Benefits: In the event that the
termination of employment of a Participant is caused by his death, the entire
amount then allocated to each of his accounts shall be fully vested and shall be
payable to his Beneficiary, after receipt by the Committee of an acceptable
proof of death, in accordance with this Section. In the event that the
Participant’s death occurs after his termination of employment but before he has
received all of his Plan benefits, the entire amount then allocated to each of
his accounts shall not be fully vested but the vested amount then allocated to
each of his accounts as provided in Section 6.3 shall be payable to his
Beneficiary, after receipt by the Committee of an acceptable proof of death, in
accordance with this Section.

                      (b)        Designation of Beneficiary: Each Participant
from time to time may designate any person or persons (who may be designated
contingently or successively and who may be an entity other than a natural
person) as his Beneficiary or Beneficiaries to whom his Plan benefits will be
paid if he dies before receipt of all such benefits; provided, that a
Participant’s or Former Participant’s Beneficiary in all cases shall be his
Surviving Spouse as defined in Section 2.1, unless either (i) the present value
of the Participant’s nonforfeitable account balance is not more than $5,000 (or
such larger amount permitted by the Commissioner’s regulations) as of the
Payment Starting Date, or (ii) there is no such Surviving Spouse at the time of
death or (iii) the Surviving Spouse consents to the appointment of another
Beneficiary pursuant to a waiver of spousal rights as provided in subsection (c)
below. Each beneficiary designation shall be in a form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime, and shall be subject to and conditioned upon any and all
provisions of federal law (including, but not limited to, the Retirement Equity
Act of 1984) regarding the choice of Beneficiary. Each beneficiary designation
filed with the Committee will cancel all beneficiary designations previously
filed with the Committee. If any Participant fails to designate a Beneficiary in
the manner provided above, or if the designated Beneficiary dies before the
deceased Participant or before complete distribution of the Participant’s
benefits, then, and in any such event, the person(s) who shall constitute the
Beneficiary shall be:

                                (1)        The then surviving spouse of the
deceased Participant; or

                                (2)        In the event that there is no such
surviving spouse, but the Participant is then survived by a child, children, or
issue of a deceased child or children, then the Beneficiary shall be such then
surviving children and surviving issue of such deceased children, to share on a
per stirpes basis; or


- 36 -




                                (3)        In the event that there is no such
surviving spouse or surviving children or their issue, then the Beneficiary
shall be the estate of the deceased Participant.

                      (c)         Requirements of Surviving Spouse Consent to
Alternative Beneficiary: A Participant’s or Former Participant’s Surviving
Spouse or spouse may consent to the designation of another Beneficiary if such
consent is in a writing which is signed by the Participant’s or Former
Participant’s Surviving Spouse or spouse, acknowledges the effect of the
consent, and is witnessed by a Plan representative or notary public. The
spouse’s consent must acknowledge the specific non-spouse Beneficiary, and such
Beneficiary may not subsequently be changed to another non-spouse Beneficiary
unless the spouse’s consent again is obtained in the form prescribed above, or
unless the spouse’s prior consent expressly permitted new designations by the
Participant without the requirement of further consent by the spouse. Any
consent necessary under this Section will be valid only with respect to the
spouse who signs the consent, but shall be irrevocable by that spouse as to the
specified non-spouse Beneficiary. However, a Participant or Former Participant
may revoke a spouse’s waiver (and thereby cause the spouse to become a
Beneficiary) at any time before the commencement of benefits by filing a new
Beneficiary designation form, even without the consent of the spouse or
Surviving Spouse, and the number of such revocations by a Participant or Former
Participant shall not be limited. Notwithstanding the foregoing written consent
requirement, if the Participant establishes to the satisfaction of a Plan
representative that such written consent may not be obtained because there is no
spouse or the spouse cannot be located, or if a Participant has a court order
that he either is legally separated or has been abandoned within the meaning of
local law, then a valid spousal consent will be deemed to have been made.

         6.3         Termination for Other Reasons: If a Participant’s
employment with the Employer is terminated before Normal Retirement Age for any
reason other than Disability or death, the Participant (or his Beneficiary under
Section 6.2 in the event of the Participant’s death prior to his receipt of all
Plan benefits shall be entitled to the sum of the amounts determined under (a)
and (b) below:

                      (a)        Salary Deferral Account and Other Employee
Accounts: The entire amount credited to his Salary Deferral Account and his
Rollover Account and after-tax employee contribution account (if any), plus

                      (b)        Vested Employer Contribution Account: An amount
equal to the vested percentage of his Employer Contribution Account balance.
Such vested percentage shall be determined in accordance with the following:

                                (1)        For Employer Contributions Made with
Respect to Plan Years Beginning on and after January 1, 2002: Solely with
respect to Employer Contributions made on account of Plan Years beginning on and
after January 1, 2002 (and specifically not including Employer Contributions
made on account of Plan Years beginning prior to January 1, 2002, even if such
contributions are in fact made on or after January 1, 2002), the vested
percentage shall be determined in accordance with the following “non-Top-Heavy”
schedule:


- 37 -




  Vested Forfeited Years of Service Percentage Percentage Less than 2 0% 100% 2
but less than 3 20% 80% 3 but less than 4 40% 60% 4 but less than 5 60% 40% 5 or
more 100% 0%

                  (2)    For Contributions Made With Respect to Plan Years
Beginning Prior to January 1, 2002 but after December 31, 1988: For
Participant’s having at least one hour of service with the Employer for Plan
Years beginning after December 31, 1988, the vested percentage of Employer
Contributions made with respect to Plan Years beginning prior to January 1, 2002
shall be determined in accordance with the following “non-Top-Heavy” schedule:


  Vested Forfeited Years of Service Percentage Percentage Less than 5 0% 100% 5
or more 100% 0%


                  (3)    Prior to January 1, 1989:

                                             (i)         Class Year Vesting: The
vested rights of a Participant in his Employer Contribution Account shall be
determined separately for Employer Contributions made on account of each Plan
Year. A Participant will have no vesting in Employer Contributions for any Plan
Year until the end of the second complete Plan Year following the Plan Year for
which such Employer Contributions were made. A Participant will be 100% vested
in Employer Contributions for any Plan Year if he is employed by the Employer on
the last day of the second Plan Year following the Plan Year for which those
Employer Contributions were made and he has not separated from service during
that time. A Participant’s Employer Contributions for any Plan Year shall be
forfeited in accordance with Section 4.5 if he separates from Service before the
end of the second Plan Year following the Plan Year for which the Employer
Contributions were made.

                                             (ii)         Special Rule for
Participants with Ten Years of Service: Notwithstanding the above, any
Participant who has completed ten or more years of Service shall be 100% vested
in all Employer Contributions to his account.

                       (4)        Special Top-Heavy Vesting Provisions:
Notwithstanding the foregoing, if the Plan becomes a Top-Heavy Plan, the vested
percentage of all amounts then existing in the Employer Contribution Account of
any Participant who completes at least one Hour of Service after the Plan
becomes a Top-Heavy Plan (including amounts attributable to Employer
Contributions allocated before the Plan became a Top-Heavy Plan) shall be
determined in accordance with the following “Top-Heavy” schedule (unless another
vesting


- 38 -




schedule is permitted by Code §416 which fully vests in a less rapid manner, in
which event such other permissible vesting schedule hereby is instead
incorporated by reference):

  Vested Forfeited Years of Service Percentage Percentage Less than 5 0% 100% 5
or more 100% 0%


If the Plan ceases to be a Top-Heavy Plan, the Plan’s vesting schedule
automatically will be changed to the non-Top-Heavy vesting schedule.

                       (5)        Special Vesting Provisions Applicable Where
Prior Vesting Schedule More Favorable: Notwithstanding any amendment (or
automatic change by virtue of the Plan becoming or ceasing to be a Top-Heavy
Plan) of the Plan’s vesting schedule, the vested percentage of the amounts
allocated to the Employer Contribution Account of a Participant who had been
covered under the prior provisions of the Plan (such amounts being determined as
of the later of (i) the date the amendment or change is adopted or (ii) the date
it becomes effective) shall not be less than the vested percentage of such
previously allocated amounts which the Participant would have had if the
provisions of the Plan as in effect immediately prior to the effective date had
continued without change. In addition, in the event the vesting provisions of
the Plan are amended (or are changed automatically by virtue of the Plan
becoming or ceasing to be a Top-Heavy Plan), each Participant in the Plan who
has had three (or five in the case of a Participant who does not have at least
one Hour of Service with the Employer for Plan Years beginning after December
31, 1988) or more Years of Service shall be permitted to make an election as
provided under Section 11.2 of this Plan.

                       (6)        Effect of Vesting: The percentage of the
Participant’s Employer Contribution Account which is not vested shall be a
Forfeiture subject to the provisions of Section 4.5. Payment of benefits due
under this Section 6.3 shall be made in accordance with Section 6.4.

         6.4        Payment of Benefits:

                      (a)         Participant’s    Claim for Benefits: Upon a
Participant’s entitlement to payment of benefits under Section 6.1 or 6.3, or a
Beneficiary’s entitlement to payment under Section 6.2, he shall file with the
Committee his written request as to time and manner of payment on such form or
forms, and subject to such conditions, as the Committee shall provide.

                      (b)        Committee’s Determination: Subject to the
provisions of subsections (c) through (h) below, and also subject to the spousal
consent requirements of Section 6.2, the Committee shall determine when payment
of a Participant’s benefits is to commence and the method by which his benefits
will be paid, and shall direct the Trustee accordingly. The


- 39 -




Committee shall act in accordance with this Plan in making any determinations
under this Section and shall not be bound by a Participant’s request under this
Section.

                      (c)        When Benefit Payments Commence:

                                (1)         Payment of a Participant’s benefits
must commence no later than the Payment Starting Date (as defined in Section 2.l
of the Plan), unless the Participant elects later payment (subject to the
provisions of subsection (e) below) or is deemed to have elected to defer
payment of benefits by failing to give consent to a distribution in excess of
$5,000 (or such larger amount permitted by the Commissioner’s Regulations).

                                (2)         Unless the Participant has elected
payment as soon as possible under Section 6.4(c)(3) below, a distribution will
be deferred until Normal Retirement Age, or his death; provided, that if the
total of his vested benefits in all accounts does not exceed $5,000 or such
other greater cash-out amount as may be provided under the Commissioner’s
rulings and regulations, the Committee shall require a mandatory cash-out and
provide for distribution of vested benefits in a lump sum as of the earliest
date permitted under Section 6.4(c)(3) below. For purposes of this mandatory
cash-out provision, if the value of a Participant’s vested account balance is
zero, the Participant shall be deemed to have received a distribution of such
vested account balance on the date of his termination of employment.

                                Within a period of no less than thirty days and
no more than ninety days prior to a distribution, the Committee shall provide
the Participant notice of his rights to consent to the distribution in
accordance with Code §411 and §417 and applicable Commissioner’s regulations
thereunder; provided that, subject to the rules relating to the timing of
distributions in Section 6.4(c)(3) below, such distribution may commence less
than thirty days after such notice is given, if (i) the Committee clearly
informs the Participant that the Participant has a right to a period of at least
thirty days after receiving the notice to consider the decision of whether or
not to elect a distribution (and, if applicable, a particular distribution
option), (ii) the Participant, after receiving the notice, affirmatively elects
a distribution, and (iii) the distribution commences more than seven days after
such notice is provided.

                                (3)        Distributions to a Participant,
Beneficiary or Alternate Payee who has consented to payment to the extent
required under Subsection (2) above shall be made as soon as administratively
practicable following the Valuation Date following the date on which the
Participant, Beneficiary or Alternate Payee has become entitled to payment under
the foregoing, subject to the following exceptions:

                                             (i)        Distributions to the
extent required by Code §401(a)(9) may be made at other times as required by
law; and

                                             (ii)        Notwithstanding the
foregoing, in any event where the Trustee has determined that the value of the
Trust has declined since the last Valuation Date in a manner which would cause
the distribution of Plan assets based on the prior Valuation Date to injure
other Plan Participants or where the Trustee is unable to liquidate assets due
to securities laws or other circumstances beyond the Trustee’s control, then
distributions under this Plan will


- 40 -




be delayed (except to the extent required in Code §401(a)(9) and the regulations
thereunder) until the next Valuation Date as of which such circumstances no
longer exist.

                      (d)        Method of Payment: Subject to subsection (e)
below and to the spousal consent requirements of Section 6.2, and also subject
to any Beneficiary’s right to waive his right to receive Plan benefits, a
Participant may direct the Committee to distribute his benefits in a lump sum.
No periodic payments are permitted under this Plan.

                      (e)        When Distribution Must be Completed and Minimum
Amount of Periodic Payments:

                                    (1)      Before Death of Participant:
Anything to the contrary in this Plan notwithstanding, the entire interest of a
Participant or Former Participant in the Plan must be distributed to him not
later than the required beginning date indicated below:

                                             (i)        With respect to any
Participant (other than a Five Percent Owner) reaching age seventy and one-half
after 1998, the required beginning date of a Participant is April 1 of the
calendar year following the calendar year in which the Participant attains age
seventy and one-half or the calendar year he retires, if later.

                                             (ii)        With respect to a Five
Percent Owner reaching age seventy and one half, the required beginning date is
April 1 of the calendar year following the calendar year in which the
Participant attains age seventy and one-half.

                                             (iii)        With respect to any
Participant (other than a Five Percent Owner) reaching age seventy and one-half
prior to 1998, the required beginning date is April 1 of the calendar year
following the calendar year in which the Participant attains age seventy and
one-half; provided, that:

                                                          (A)        Any
Participant (other than a Five Percent Owner) attaining age seventy and one-half
in years after 1995 may elect by April 1 of the calendar year following the year
in which the Participant attained age seventy and one-half (or by December 31,
1997 in the case of a Participant attaining age seventy and one-half in 1996) to
defer distributions until the calendar year following the calendar year in which
the Participant retires. If no such election is made, the Participant will
receive a distribution by the April 1 of the calendar year following the year in
which the Participant attained age seventy and one-half (or by December 31, 1997
in the case of a Participant attaining age seventy and one-half in 1996).

                                                          (B)         Any
Participant (other than a Five Percent Owner) reaching age 70½ in years prior to
1997 may elect to not take a distribution until April 1 of the calendar year
following the year in which the Participant retires.

                                             (iv)        The entire interest of
a Participant must be distributed as a lump sum to such Participant or Former
Participant not later than the required beginning date specified above.


- 41 -




                                (2)         After Death of Participant (or
Surviving Spouse): If a Participant or Former Participant dies before
distribution of the Participant’s or Former Participant’s interest in the Plan
has commenced, then distribution of such interest of the Participant or Former
Participant must be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s or Former Participant’s death.

                                (3)        Forms of Benefit: Nothing in this
Section shall be construed as permitting distribution in a form other than the
lump sum form permitted under the other Sections of this Article VI.

                                (4)        Commissioner’s Regulations: This
subsection (e) shall be construed in accordance with the Commissioner’s
Regulations promulgated under Code §401(a)(9).

                      (f)        Form of Payment: The amount which a
Participant, Former Participant, or Beneficiary is entitled to receive at any
time and from time to time may be paid in cash or in securities, or in any
combination thereof, provided no discrimination in value results therefrom.

                      (g)        Direct Rollover Option: This subsection applies
to distributions made on or after January 1, 1993. Notwithstanding any provision
of the Plan to the contrary that would otherwise limit a Distributee’s election
under this subsection, a Distributee who otherwise has become entitled to a
distribution under the Plan may elect, at the time and in the manner prescribed
by the Committee to have any portion of that distribution which is an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover. The Committee may establish rules whereby
rollovers are not permitted in cases where the anticipated annual distribution
is less than $200, in cases where the Participant wishes to have a portion of
the distribution paid to him but the entire distribution is $500 or less, where
the Participant seeks a rollover to more than one Eligible Retirement Plan, and
in other limited circumstances permitted by the Commissioner.

     6.5         Hardship Withdrawals by Participants:

                  (a)        Withdrawals: Upon a written application to the
Committee demonstrating Hardships (as defined below), a Participant may withdraw
from his Employer Contribution Account, his Rollover Account and his Salary
Deferral Account, an amount up to the total of (1) the value of the vested
portion of his Employer Contribution Account as of the Valuation Date preceding
the date of withdrawal; plus (2) the value of his Rollover Account as of the
Valuation Date preceding the date of withdrawal; plus (3) the value of his
Salary Deferral Account (subject to the limitations in this Section ) as of the
Valuation Date preceding the date of withdrawal up to the amount authorized by
virtue of Hardship. The amount of withdrawn funds from the Employer Contribution
Account, Rollover Account, and Salary Deferral Account cannot be less than
$500.00 nor in an amount in excess of the amount required by the Hardship and
not reasonably available from other resources of the Participant.

                      No withdrawals may be made from the vested portion of a
Participant’s Employer Contribution Account until the full amount permissible
has been withdrawn from his Rollover


- 42 -




Account, and no withdrawals may be made from a Participant’s Salary Deferral
Account until the full amount permissible has been withdrawn from his Employer
Contribution Account.

                      (b)        Definition of Hardship: The determination of
Hardship shall be made by the Committee using uniform, non-discriminatory and
objective standards and shall be limited to genuine financial emergencies when
the Participant has an immediate and heavy financial need of the funds and the
funds are not reasonably available from other resources of the Participant. The
amount of an immediate and heavy financial need may include any amounts
necessary to pay federal, state or local income taxes or penalties reasonably
anticipated to result from the distribution. Hardships justifying withdrawal
shall be limited solely to the (1) costs directly related to the purchase of a
primary home for the Participant (not including mortgage payments); (2) the need
to prevent the eviction of a Participant from his principal residence or
foreclosure on the mortgage of the Participant’s principal residence; (3) paying
tuition, related educational fees and room and board expenses for the next
twelve months of post-secondary education of the Employee, his spouse, children
or dependents; (4) providing income for medical expenses described in Code
§213(d) incurred by the Participant, his spouse, or any of his dependents (as
defined in Code §152) or necessary for these persons to obtain such medical
care; or (5) other hardships deemed immediate and heavy financial needs under
the Commissioner’s regulations; provided, that the interpretation of Hardship
shall in all cases be consistent with final regulations issued under Code
§401(k).

         6.6        Loans to Participants: Loans shall be available to
Participants and Beneficiaries on a reasonably equivalent basis and in
accordance with written procedures and rules adopted by the Committee which
shall be considered a part of this Plan. Any amendments to such written
procedures and rules also shall be in writing, shall be adopted by the
Committee, and shall be considered a part of this Plan. Loan repayments will be
suspended under the Plan as permitted under Code §414(u)(4).

         6.7        Distributions Pursuant to Qualified Domestic Relations
Orders:

                      (a)        Payments to an Alternate Payee Under a
Qualified Domestic Relations Order: The Committee shall pay benefits to the
Alternate Payee(s) in accordance with the terms of this Section, any government
regulations adopted under ERISA §206, and the applicable provisions of any
Qualified Domestic Relations Order entered by a court of competent jurisdiction
on or after January 1, 1985. In the case of a Domestic Relations Order entered
by a court of competent jurisdiction before January 1, 1985, the Committee (1)
shall treat such order as a Qualified Domestic Relations Order under this
Section if the Committee is paying benefits pursuant to such order on January 1,
1985 and (2) may, in its discretion, treat any other such order as a Qualified
Domestic Relations Order under this Section even if such order does not meet the
requirements therefor.

                      (b)        Plan Procedures Relative to Qualified Domestic
Relations Orders:

                           (1)        Notification: Following its receipt of any
Domestic Relations Order, the Committee shall promptly notify in writing the
affected Participant or Former Participant and Alternate Payee(s) of its receipt
of the order, and shall furnish such persons a copy of the order and of these
Plan procedures (and any other procedures which may have been


- 43 -




adopted by the Committee) for determining whether the order is a Qualified
Domestic Relations Order. This notice and all other notices pursuant to this
Section will be sent to the address included in the Domestic Relations Order (or
to such other address as is known to the Committee or as may thereafter be
specified in writing by the addressee). Any Alternate Payee shall be permitted
to designate a representative for receipt of copies of notices that are to be
sent to the Alternate Payee.

                                (2)        Determination of Committee: Within a
reasonable time after receipt of the Domestic Relations Order, the Committee
shall examine the Domestic Relations Order in light of any comments received and
in light of applicable law and regulations, and shall make one of three
determinations: (i) that the order is a Qualified Domestic Relations Order; (ii)
that the order is not a Qualified Domestic Relations Order; or (iii) that the
determination of whether the order is a Qualified Domestic Relations Order
should be submitted to and made by a court of competent jurisdiction. If, within
eighteen months from the date on which the first payment of benefits would be
required to be made under such order, the Committee or court of competent
jurisdiction determines that the order (or modification thereof) is a Qualified
Domestic Relations Order, the Committee shall pay any separately accounted-for
amounts (plus adjustments required by the order) to the specified Alternate
Payee, and thereafter shall pay the Alternate Payee the amount specified by the
Qualified Domestic Relations Order. If, within the aforesaid eighteen month
period, the Committee or a court of competent jurisdiction determines that the
order is not a Qualified Domestic Relations Order, or the question of whether
the order is a Qualified Domestic Relations Order is not so determined, then the
Committee shall pay any amounts (plus any Income or allocated interest or
earnings thereon) separately accounted for below to the Participant, Former
Participant or other person or persons who would have been entitled thereto if
there had been no Domestic Relations Order. Any determination other than that an
order is a Qualified Domestic Relations Order after the close of the aforesaid
eighteen month period shall be applied prospectively only.

                                (3)        Separate Accounting of Participant’s
and Alternate Payee’s Benefits: During any period in which the Participant
otherwise would have had a right to payment of Plan benefits and in which the
issue of whether an order is a Qualified Domestic Relations Order is being
determined, the Committee shall separately account for (but need not physically
escrow) the amounts as to which the Participant or Former Participant otherwise
would have had a right to payment during such period and which amounts would
have been payable to the Alternate Payee during such period if the order had
been determined to be a Qualified Domestic Relations Order. Amounts determined
to be payable to an Alternate Payee in accordance with a Qualified Domestic
Relations Order (or otherwise separately accounted for by this subsection) shall
not be considered to be part of the Participant’s account with respect to any
other spouse or beneficiary of the Participant.

                                (4)        Expenses of Domestic Relations Order:
To the extent permitted by the Code and ERISA, all unusual or unreasonable fees
and expenses incurred by the Plan, the Committee and/or the Trustee in
evaluating and effecting a Domestic Relations Order above and beyond the usual
costs of such an Order may be charged to the Employer Contribution Account,
Rollover Account or Salary Deferral Account of the Participant with respect to
whom the Domestic Relations Order was received; provided, that if a separate
account is established for an Alternate Payee pursuant to a Qualified Domestic
Relations Order, such unusual or unreasonable


- 44 -




fees and expenses shall be charged equally to the Participant’s Plan accounts
and the Alternate Payee’s Plan accounts. Such fees and expenses may include, but
need not be limited to, attorneys’ fees, accountants’ fees, court costs, mailing
expenses and other unusual or unreasonable expenses attributable to the Domestic
Relations Order.

                       (c)        Notification of Pending Order: In the event
the Committee is notified in writing by the attorney representing a potential
Alternate Payee that the attorney has commenced legal action in a court of
competent jurisdiction and has requested a Qualified Domestic Relations Order or
will request an Order in connection with such legal action, the Committee may
delay any distribution from the Plan for which the Participant is eligible until
such time as the court makes a disposition with respect to the Order or the
pending action or such earlier time as the Participant and potential Alternate
Payee otherwise agree in writing.

                      (d)    Definitions:

                               (1)        Alternate Payee: Any spouse, former
spouse, child or other dependent of a Participant or Former Participant who is
recognized by a Domestic Relations Order as having a right to receive all, or a
portion of, the benefits payable under the Plan with respect to such Participant
or Former Participant.

                               (2)         Domestic Relations Order: Any
judgment, decree or order (including approval of a property settlement
agreement) which relates to the provision of child support, alimony payments, or
marital property rights to a spouse, former spouse, child or other dependent of
a Participant, and is made pursuant to a state’s domestic relations law or
community property law.

                               (3)        Qualified Domestic Relations Order: A
Domestic Relations Order which:

                                             (i)        Creates or recognizes
the existence of an Alternate Payee’s right to, or assigns to an Alternate Payee
the right to, receive all or a portion of the Plan benefits payable with respect
to a Participant or Former Participant; and

                                             (ii)        In the order clearly
specifies (A) the name and last known mailing address (if any) of the
Participant or Former Participant, and of each Alternate Payee covered by the
order, (B) the amount or percentage of the Participant’s or Former Participant’s
benefits to be paid by the Plan to each Alternate Payee, or the manner in which
such amount or percentage is to be determined, (C) the number of payments or
period to which such order applies, and (D) each plan to which such order
applies; and

                                             (iii)        Does not require the
Plan to provide any type or form of benefit, or any option, not otherwise
provided by the Plan; and

                                             (iv)        Does not require the
Plan to provide increased benefits, determined on the basis of actuarial value;
and


- 45 -




                                             (v)        Does not require the
payment of benefits to an Alternate Payee which are required to be paid to
another Alternate Payee under another order previously determined to be a
Qualified Domestic Relations Order; and

                                             (vi)        In the case of any
payment before a Participant has separated from Service, does not require
payment to the Alternate Payee before the earlier of (A) the date the
Participant or Former Participant is entitled to a distribution under the Plan,
or (B) the later of the date the Participant or Former Participant attains age
fifty or the earliest date on which he could begin receiving benefits if he
separated from Service; and

                                             (vii)        In the case of an
order which requires benefits to be paid to an Alternate Payee as if the
Participant had retired on the date payment is to begin under such order, only
takes into account the present value of benefits actually accrued using, in the
event the Plan is a defined benefit plan, the interest rate specified in the
Plan for determining actuarial equivalence, (or five percent if no interest rate
is specified); and

                                             (viii)        Requires payment in a
form provided by the Plan, except that in no event may payment be in the form of
a joint and survivor annuity with respect to the Alternate Payee and his
subsequent spouse.


- 46 -





ARTICLE VII.
TRUST FUND AND THE TRUSTEE


         7.1         Trust Fund: All contributions under this Plan shall be paid
to the Trustee and deposited in the Trust Fund. All assets of the Trust Fund,
including investment income, shall be retained for the exclusive benefit of
Participants, Former Participants, and Beneficiaries and shall be used to pay
benefits to such persons or to pay administrative expenses of the Plan and Trust
Fund to the extent not paid by the Employer, and shall not revert to or inure to
the benefit of the Employer except as specifically provided by the Plan. The
provisions of this Article VII shall apply regarding the Trust Fund, except to
the extent that the Employer has subsequently executed a separate trust document
with the Trustee in which case the terms of that separate trust document shall
control.

         At the Employer’s request, a contribution made to the Trust under a
good faith mistake of fact or a good faith mistake in determining the
deductibility of a contribution will revert and be returned to the Employer in
the amount determined as follows: The amount which may be returned is the amount
contributed minus the amount which would have been contributed in the absence of
the mistake, exclusive of earnings thereon but reduced by losses attributable
thereto; provided, no Participant’s account may be reduced by the reversion to
an amount less than the account would have been if the mistake had not occurred.
If the Plan fails to qualify upon its initial submission to the Internal Revenue
Service for a determination under the Code, the entire assets of the Trust will
revert to the Employer, except that Salary Deferral Contributions, and rollover
contributions shall be returned to the Participant making or electing such
contributions. In either case, the return to the Employer of the appropriate
amount must be made within one year of the mistaken payment of the contribution
or disallowance of the deduction or the date of denial of qualification.

         7.2         Trustee: The Trustee shall receive, hold, invest,
administer, and distribute the Trust Fund in accordance with the provisions of
the Plan as herein set forth. The interest of others in the assets of the Trust
Fund shall be only the right to have such assets received, held, invested,
administered, and distributed in accordance with the provisions of the Plan.

         7.3         Records and Accounts of Trustee: The Trustee shall maintain
accurate and detailed records and accounts of all transactions of the Plan,
which shall be available at all reasonable times for inspection or audit by any
person designated by the Employer and by any other person or entity to the
extent required by law.

         7.4         Basis for Accounts: All accounts of the Trustee shall be
kept on a consistent basis and shall be based on the fair market value of the
assets held in the Trust Fund.

         7.5         Annual Reports: As soon as practicable following the close
of each Plan Year and following the effective date of the termination of the
Plan, the Trustee shall file with the Committee, as the Plan Administrator, a
written report setting forth all transactions with respect to the Trust Fund
during such Plan Year or during the period from the close of the last Plan Year
to the date of such termination and listing the assets of the Trust Fund and the
fair market value thereof as of the close of the period covered by such report.
The Trustee also shall provide the Committee, as the Plan Administrator, with
such other information in its possession as may be


- 47 -




necessary for the Committee and the Employer to conform with the requirements of
ERISA §103.

         7.6         Investment of the Trust Fund: Except as otherwise provided
in the Plan, the net income and profits of the Trust Fund shall be accumulated,
added to the principal of the Trust Fund and invested and reinvested therewith
as a single fund. Subject to direction by the Investment Manager or the
Committee, the Trustee is authorized to invest the Trust Fund in such bonds,
notes, debentures, mortgages, equipment trust certificates, investment trust
certificates, preferred or common stocks, open-end and closed-end mutual funds,
deposit administration contracts, fixed and variable annuity or other insurance
contracts, and in such other property, real or personal, within the United
States, as the Trustee may deem advisable, subject to the provisions of ERISA
§§404 and 406. Furthermore, the Trustee may invest up to fifty percent of the
total value of the Trust Fund represented by Employer Contribution Accounts at
the time of such investment in qualifying Employer securities of the Employer
and/or in qualifying Employer real property of the Employer as those terms are
defined in ERISA, and any investment presently maintained in Employer’s
securities and/or real property may be continued, subject to the provisions of
ERISA. In addition, the Trustee is authorized to invest the Trust Fund in other
investments identified herein, in accordance with investment direction received
from a Participant, to the extent the Plan is Participant directed, or from an
Investment Manager appointed as a Named Fiduciary of the Plan. Notwithstanding
the foregoing, no monies in a Participant’s Salary Deferral Account, Rollover
Account, or other monies derived from a Participant’s “buy-back” of Forfeitures
(as described in Section 4.6) actually may be invested in Employer securities
unless it is established that such Plan investments have been registered or
otherwise approved under relevant securities laws. The Trustee in its discretion
may hold in cash such portion of the Trust Fund as shall be reasonable under the
circumstances, pending investment or payment of expenses or distribution of
benefits. Trustees may earmark specific investments (including insurance
contracts), but only if the Participant for whom such earmarked investment is
made has consented to the investment or if such earmarked investments are
purchased ratably for all Participants.

         7.7         Investments in Pooled Fund: Notwithstanding any other
provision of this Article, all or any part of the assets may be invested in any
collective investment trust (including a collective investment trust maintained
by a bank which is the Trustee) which then provides for the pooling of the
assets of plans described in Code §401(a) and exempt from taxation under Code
§501(a) (whether or not such collective investment trust provides for the
pooling of assets of other tax-exempt trusts), provided that such collective
investment trust is exempt from tax under the Code or regulations or rulings
issued by the Internal Revenue Service. The provisions of the document governing
any such collective investment trust, as amended from time to time, shall govern
any investment therein and are hereby made a part of this Plan and Trust.

          7.8        Collective Investment Subaccounts:

                      (a)         Collective Investment Funds: The Trustee may
develop, pursuant to any general investment guidelines or funding policy
provided by the Committee, separate Trustee-sponsored or Investment
Manager-sponsored or other collective investment funds (which may, without
limitation, be pooled funds under Section 7.7, mutual funds or funds in which
only this Trust may invest) among which Plan Participants may direct investment
of any amounts in their


- 48 -




accounts, less loans under Section 6.6. Investments of each such collective
investment fund shall be managed and otherwise shall be the responsibility of
the Trustee (or Investment Manager appointed by the Board of Directors to manage
the fund), and separate records shall be maintained to record the performance
and Income of each such fund. The Committee shall develop guidelines for
collective investments, which guidelines may apply to all Plan Participants or
only to certain groups of Participants designated on the basis of age, years of
Participation, type of account (for example, Employer Contribution Accounts or
Rollover Accounts or accounts relating to a predecessor plan), or other basis,
so long as such different groupings do not discriminate in favor of Highly
Compensated Employees or violate regulations under Code §401(a)(4).

                      (b)        Subaccounts: The Committee shall cause separate
subaccounts to be maintained to reflect each Participant’s direction among each
collective investment fund, and each such subaccount shall be adjusted each
Valuation Date to reflect its share of the Income of the collective investment
fund of which it is a part. Distributions and Forfeitures from accounts of a
Participant, and contributions allocated to the accounts of a Participant shall
be allocated by the Trustee among the Participant’s collective investment
subaccounts pursuant to the most recent direction of the Participant, subject to
the reasonable rules and procedures of the Committee and Trustee.

                      (c)        Direction: Direction among such collective
investment funds by a Participant shall be given in writing to the Committee on
such forms and pursuant to other reasonable rules and procedures of the
Committee and Trustee as to time, percentage and amount. Any such direction once
made shall remain in effect as to contributions, Forfeitures and distributions
for that Plan Year and succeeding Plan Years, unless the Participant shall file
a timely application made in accordance with applicable Committee and Trustee
rules and procedures which effectively redesignates the investment of his
account. In the event a Participant shall fail for any reason to make an
effective direction of his accounts at a time when different collective
investment funds are available, then the amounts in his accounts shall be deemed
to have been designated to a fund or funds as selected by the Trustee to apply
in such instances, subject to any funding policy statement or any other
restrictions or guidelines provided by the Committee and to the standards that
would be followed by a prudent fiduciary in similar circumstances.

         7.9         Trustee’s Powers: The Trustee shall have the following
powers, rights and duties in addition to those vested in it elsewhere in the
Plan or by law, subject to any funding policy statement or any other
restrictions or guidelines by the Committee and to the standards that would be
followed by a prudent fiduciary in similar circumstances:

                      (a)        Control Assets: To retain, manage, improve,
repair, operate and control any assets of the Trust Fund;

                      (b)        Dispose of Assets: To sell, convey, transfer,
exchange, partition, grant options with respect to, lease for any term (even
though such terms extend beyond the duration of this Trust Fund or commence in
the future), mortgage, pledge or otherwise deal with or dispose of any asset of
the Trust Fund in such manner, for such consideration and upon such terms and
conditions as the Trustee, in its discretion, shall determine;


- 49 -




                      (c)        Bank Deposits: To invest the Trust Fund in
deposits (and in certificates of deposit) which bear a reasonable interest rate
in any bank, including a bank which is acting as Trustee;

                      (d)        Employ Agents: To employ such agents and
counsel as may be reasonably necessary in collecting, managing, administering,
investing, distributing and protecting the Trust Fund or the assets thereof and
to pay them reasonable compensation;

                      (e)        Claims: To litigate, settle, compromise or
abandon all claims and demands in favor of or against the Trust Fund;

                      (f)        Borrow Money: To borrow money for the Trust
Fund from anyone, other than a “party in interest” as defined in Section 3(14)
of ERISA, with or without giving security from the Trust Fund;

                      (g)        Deal with Corporations: To vote any corporate
stock either in person or by proxy for any purpose; to exercise any conversion
privilege, subscription right, or any other right or option given to the Trustee
as the owner of any security owned by the Trust Fund and to make any payments
incidental thereto; to consent to, take any action in connection with, and
receive and retain any securities resulting from any reorganization,
consolidation, merger, readjustment of the financial structure, sale, lease, or
other disposition of the assets of any corporation or other organization, the
securities of which may be an asset of the Trust Fund;

                      (h)         Organize Corporations: To organize and
incorporate (or participate in the organization or incorporation of) under the
laws of any state, a corporation for the purpose of acquiring and holding title
to any property which the Trustee is authorized to acquire for the Trust Fund
and to exercise with respect thereto any of the powers, rights and duties it has
with respect to other assets of the Trust Fund;

                      (i)        Facility of Title: To cause title to the assets
of the Trust Fund to be held in the name of the Trustee, in the name of a
nominee, in a broker’s street name, in bearer form so that title will pass by
delivery, or in any other manner authorized by applicable law in effect from
time to time, provided the records of the Trustee shall indicate the true
ownership of such asset; and

                      (j)        General Powers: To exercise any of the powers
and rights of an individual owner with respect to any property of the Trust Fund
and to do all other acts in its judgment necessary or desirable for the proper
administration of the Trust Fund although the power to do such acts is not
specifically set forth herein; and

                      (k)        Sub-Trust: The Employer may authorize the
Trustee to establish one or more Sub-Trusts to hold designated assets separately
from other assets of the Plan.

         7.10        Consultation with Counsel: The Trustee may consult with
legal counsel, who may be counsel for the Employer, in respect to any of its
rights, duties or obligations hereunder.

         7.11        Compensation and Expenses: All reasonable costs, charges
and expenses incurred by the Trustee in connection with its administration of
the Plan and Trust Fund


- 50 -




(including, without limitation, fees for legal or accounting services rendered
to the Employer, Trustee and/or Committee, fees for investment advisors and
related services, and such reasonable compensation to the Trustee as may be
agreed upon from time to time between the Employer and the Trustee) may be paid
by the Employer, but if not paid by the Employer, shall be paid from the Trust
Fund. The Trustee also may reimburse the Employer for such reasonable costs,
charges and expenses related to the administration of the Plan and Trust in
accordance with applicable regulations under ERISA. Provided, however, a Trustee
who is an Employee of the Employer shall not receive any compensation from the
Trust Fund for serving as Trustee (although such compensation may be paid by the
Employer), but may be reimbursed from the Trust Fund or by the Employer for
reasonable costs and expenses incurred by him in connection therewith.

        Any administration expense paid to the Trust Fund as a reimbursement
shall not be considered an Employer Contribution.

         7.12        Resignation, Removal, and Successor Trustee:

                      (a)        Resignation of Trustee: The Trustee may resign
from the Trust at any time by giving sixty days prior written notice thereof to
the Employer, and such resignation shall take effect sixty days from the date of
the delivery of such written notice (or at such earlier time agreed to by the
Employer and the Trustee), or upon the appointment of a successor Trustee
pursuant to Section 7.12(c), whichever shall first occur. Upon such resignation
becoming effective, the Trustee shall render to the Employer an account of the
administration of the Plan during the period following that which was covered by
the last annual accounting, and the Trustee shall perform all acts necessary to
transfer and deliver the assets of the Trust and any and all information in
connection therewith or the administration thereof to its successor Trustee.
Notwithstanding the foregoing, even in the event of a Trustee’s resignation or
any other removal or termination, a Trustee in all events shall retain its
on-going fiduciary relationship with the Plan and its assets and Participants to
the extent it has not yet completely transferred all assets and relevant
information to the successor Trustee.

                      (b)        Removal of Trustee: The Employer may remove the
Trustee at any time upon the delivery of prior written notice thereof to the
Trustee. In the event of such removal, the Trustee shall be under the same
duties to account and to transfer and deliver the assets of the Trust and any
and all information in connection therewith or the administration thereof to its
successor Trustee as provided hereinabove in the event of the Trustee’s
resignation.

                      (c)        Successor Trustee: In the event of a vacancy in
the trusteeship of the Plan occurring at any time, the Employer shall designate
and appoint a qualified successor Trustee of the Plan. Any successor Trustee
shall have all the rights and powers and all of the duties and responsibilities
herein conferred upon the original Trustee. If a successor Trustee is not
appointed within sixty days after the Trustee gives notice of its resignation
pursuant to Section 7.12(a) above, the Trustee may apply to any court of
competent jurisdiction for appointment of a successor, and the expenses of such
application may be paid by the Employer, but if not paid by the Employer, shall
be paid by the Trust Fund.


- 51 -




        7.13          Acts of Multiple Trustee: If the Trustee consists of more
than one individual or entity, all acts and decisions of the Trustee shall be by
vote of the majority of them, provided, that the signature on any document
(other than an amendment to the Plan or Trust provisions requiring the Trustee’s
written consent under Section 11.1) of any one such individual or entity
constituting the Trustee shall be sufficient evidence to any party that such
document is valid and in accordance with the terms of this Plan and Trust.

        7.14          Insurance For Individual Trustee: The Board of Directors
may in its discretion act to indemnify and save harmless the Trustee up to the
maximum extent permitted under ERISA against any and all claims, losses,
damages, expenses and liabilities the Trustee may incur in the exercise and
performance of its duties hereunder; provided, that the Board of Directors may
limit such indemnification to the extent such actions by the Trustee are
determined to be due to gross misconduct, negligence, or as otherwise determined
by the Board of Directors. The Plan (at the Committee’s discretion) or the
Employer may purchase insurance for the Plan and any or all Fiduciaries to cover
any liability or loss resulting from Fiduciary acts or omissions; provided, that
any such insurance which is purchased by the Plan with the Plan’s assets must
permit recourse by the insurer against the Fiduciary to the extent required by
ERISA.


- 52 -





ARTICLE VIII.
ADMINISTRATION


        8.1         Allocation of Responsibility Among Fiduciaries for Plan and
Trust Administration: The Fiduciaries shall have only those powers, duties,
responsibilities, and obligations as are specifically given them under this Plan
and Trust.

                      (a)        Employer Responsibilities: In general, the
Employer shall have the sole responsibility for making the contributions
provided for under Section 4.1 and through its Board of Directors shall have the
sole authority to appoint and remove the Trustee, members of the Committee, and
any Investment Manager and to amend or terminate, in whole or in part, this Plan
and Trust.

                      (b)        Committee Responsibilities: The Committee shall
have the sole responsibility for the administration of this Plan, which
responsibility is specifically described in this Plan and the Trust.

                      (c)        Trustee Responsibilities: The Trustee (subject
to such directions as may be given by the Committee and/or any Investment
Manager) shall have the sole responsibility for the administration of the Trust
and the management of the assets held under the Trust, all as specifically
provided in the Trust or, if there is a subsequent separate trust document
executed by the Employer, as provided in that trust document.

                      (d)        Investment Manager Responsibilities: If any
Investment Manager is appointed as described above, then it shall have the sole
responsibility for the management of the Trust assets under its control.

Each Fiduciary warrants that any directions given, information furnished, or
action taken by it shall be in accordance with the provisions of the Plan and
Trust authorizing or providing for such direction, information, or action.
Furthermore, each Fiduciary may rely upon any such direction, information or
action of another Fiduciary as being proper under this Plan and Trust, and is
not required under this Plan and Trust to inquire into the propriety of any such
direction, information, or action. It is intended under this Plan and Trust that
each Fiduciary shall be responsible for the proper exercise of its own powers,
duties, and responsibilities and not for any act or failure to act of another
Fiduciary. No Fiduciary guarantees the Trust Fund in any manner against
investment loss or depreciation in asset value.

        8.2          Appointment of Committee: The Plan shall be administered by
a Committee consisting of at least one person who shall be appointed by and
serve at the pleasure of the Board of Directors. All usual and reasonable
expenses of the Committee (including, without limitation, fees for legal
services, accounting services and investment related services) may be paid in
whole or in part by the Employer, and any expenses not paid by the Employer
shall be paid by the Trustee out of the principal or income of the Trust Fund.
Except as otherwise provided under ERISA and regulations thereunder, no person
who is an Employee of the Employer shall receive any compensation from the Trust
Fund with respect to his services for the Committee (although such compensation
may be paid to that person by the Employer), but may be reimbursed from the
Trust Fund or by the Employer for reasonable costs and expenses incurred in
connection


- 53 -




therewith. Any administrative expenses paid to the Trust Fund as a reimbursement
or otherwise shall not be considered an Employer Contribution. In the absence of
the appointment of a Committee, the Employer shall be the Plan Administrator
whose duties shall include all those duties given to the Committee under this
Plan.

        8.3          Claims Procedure: The Committee shall make all
determinations as to the right of any person to a benefit. All claims for
benefits shall be presented by the Participant or his Beneficiary to the
Committee on application forms provided by the Committee. Such Participant or
Beneficiary will subsequently be notified in writing of acceptance or denial in
whole or in part of his claim. In the event of denial, the notification shall
specify the reason(s) for denial, refer to Plan provisions on which the denial
is based, include a description of any additional material or information
necessary and an explanation of why it is necessary, and advise the Participant
or Beneficiary of the procedure for appeal of such denial. The Participant or
Beneficiary whose claim has been denied shall file a written notice of desire to
appeal the denial within sixty days of notification of claim denial by the
Committee, including all of the facts upon which the appeal is based. The
Committee shall review its original decision within sixty days of the date of
appeal. Prior to such review, the Participant or Beneficiary, or his
representative may present relevant evidence, written issues and comments.
Within sixty days after the review, the Committee shall render a determination
upon the appealed claim, accompanied by a written statement as to the reasons
therefor. The determination so rendered shall be final and binding upon all
parties. Notwithstanding the foregoing, to the extent required by relevant
regulations under ERISA, to the extent a claim and appeal thereof involve a
determination of Disability under the Plan, the relevant time periods for
decision shall be modified, and a special Appeals Committee shall be appointed
to hear and determine any appeal which does not consist of any individual who
either is on the Committee or reports to a member of the Committee.

        8.4         Records and Reports: The Committee shall exercise such
authority and responsibility as it deems appropriate in order to comply with
ERISA and government regulations issued thereunder relating to records of
Participants’ Service, account balances and the percentage of such account
balances which are nonforfeitable under the Plan; notifications to Participants;
annual registrations with the Internal Revenue Service; and annual reports to
the Department of Labor.

         8.5        Other Committee Powers and Duties: The Committee shall have
such duties and powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following:

                      (a)        To construe and interpret the Plan (including,
without limitation, any of its terms which are uncertain, doubtful or disputed),
decide all questions of eligibility and determine the amount, manner and time of
payment of any benefits hereunder;

                       (b)        To prescribe requirements, guidelines and
procedures to be followed by Participants or Beneficiaries in making Salary
Deferral Contributions and in filing applications for benefits, loans or
withdrawals;

                      (c)        To prepare and distribute, in such manner as
the Committee determines to be appropriate, information explaining the Plan;


- 54 -




                      (d)        To receive from the Employer and from
Participants such information as shall be necessary for the proper
administration of the Plan;

                      (e)        To furnish the Employer, upon request, such
annual reports with respect to the administration of the Plan as are reasonable
and appropriate;

                      (f)        To receive, review, and keep on file (as it
deems convenient or proper) reports of the financial condition, and of the
receipts and disbursements, of the Trust Fund from the Trustee;

                      (g)        To appoint or employ individuals to assist in
the administration of the Plan and Trust, and any other agents it deems
advisable, including legal and actuarial counsel;

                      (h)        To develop and carry out a funding and/or
investment policy in cooperation with the Trustee (and an Investment Manager, if
any) consistent with the aims and objectives of the Plan.

         The Committee shall have no power to add to, subtract from, or modify
any of the explicit terms of the Plan, or to change or add to any specific
benefits provided by the Plan, or to waive or fail to apply any specific
requirements of eligibility for a benefit under the Plan. However, any
construction or interpretation of the Plan’s provisions or decisions as to
benefits under this Plan which is adopted by the Committee in good faith shall
be binding upon all parties to or Beneficiaries of the Plan, subject only to any
administrative intra-Plan rights of review provided by this Plan’s claim
procedure.

        8.6          Rules and Decisions: The Committee may adopt such rules as
it deems necessary, desirable, or appropriate. All rules and decisions of the
Committee shall be uniformly and consistently applied to all Participants in
similar circumstances. When making a determination or calculation, the Committee
shall be entitled to rely upon information furnished by a Participant or
Beneficiary, the Employer, the legal counsel of the Employer, or the Trustee.

        8.7          Committee Procedures: The Committee may act at a meeting or
in writing without a meeting. The Committee shall elect one of its members as
chairman, appoint a secretary, who may or may not be a Committee member, and
advise the Trustee of such actions in writing. The secretary shall keep a record
of all meetings and forward all necessary communications to the Employer or the
Trustee. The Committee may adopt such by-laws and regulations as it deems
desirable for the conduct of its affairs. All decisions of the Committee shall
be made by the vote of the majority including actions in writing taken without a
meeting; provided, that the Committee may adopt rules whereby one or more
Committee members may act for the Committee either with respect to all Committee
duties or only as to specific Committee duties. A dissenting Committee member
who, within a reasonable time after he has knowledge of any action or failure to
act by the majority, registers his dissent in writing delivered to the other
Committee members, the Employer, and the Trustee, shall not be responsible for
any such action or failure to act.

         8.8         Authorization of Benefit Payments: The Committee shall
issue directions to the Trustee concerning all benefits which are to be paid
from the Trust Fund pursuant to the provisions of the Plan.


- 55 -




        8.9         Application and Forms for Benefits: The Committee may
require a Participant to complete and file with the Committee an application for
a benefit on forms approved by the Committee, and to furnish any other pertinent
information requested by the Committee. The Committee may rely upon all such
information so furnished it, including the Participant’s current mailing
address.

        8.10         Facility of Payment: Whenever, in the Committee’s opinion,
a person entitled to receive any payment of a benefit or installment of a
benefit hereunder is under a legal disability or is incapacitated in any way so
as to be unable to manage his financial affairs, the Committee may direct the
Trustee to make payments to such person or to his legal representative or to a
relative or friend of such person for his benefit, or the Committee may direct
the Trustee to apply the payment for the benefit of such person in such manner
as the Committee considers advisable. Any payment of a benefit or installment
thereof in accordance with the provisions of this Section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.

        8.11         Inability to Locate Participant, Surviving Spouse or
Beneficiary: In the event that a Participant, Surviving Spouse or Beneficiary
entitled to receive Plan benefits fails to respond or cannot be located by the
Committee within six months following the sending of notice by certified mail to
his last known address, his Plan benefits shall be declared by the Committee to
be forfeited and shall be used to reduce the Employer Contribution on the next
Valuation Date. If the Participant, Surviving Spouse or Beneficiary is later
located or makes a claim for benefits, any amount treated as a Forfeiture by
reason of this Section shall be reinstated by the Committee from a special
Employer Contribution or from Forfeitures available in the year of
reinstatement.

        8.12         Omission of Eligible Employee: If, in any Plan Year, any
Employee who should be included as a Participant in the Plan is erroneously
omitted and discovery of such omission is not made until after a contribution by
the Employer for the year has been made and allocated, the Employer shall make a
subsequent contribution with respect to the omitted Employee in the amount which
the Employer would have contributed with respect to him had he not been omitted.
Such contribution shall be made regardless of whether or not it is deductible in
whole or in part in any taxable year under applicable provisions of the Code by
such Employer.

        8.13         Inclusion of Ineligible Employee: If, in any Plan Year, any
person who should not have been included as a Participant in the Plan is
erroneously included and discovery of such incorrect inclusion is not made until
after a contribution for the year has been made and allocated, the appropriate
Employer shall not be entitled to recover the contribution made with respect to
the ineligible person regardless of whether or not a deduction is allowable with
respect to such contribution. In such event, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made.

        8.14         Bonding: Every Fiduciary (including any Committee and any
employee of the Employer who handles the Plan’s contributions, distributions or
assets), except a bank or an insurance company, unless exempted by ERISA and
regulations thereunder, shall be bonded in an amount not less than ten percent
of the amount of the funds such Fiduciary handles; provided, however, that the
minimum bond shall be $1,000 and the maximum bond, $500,000. The amount of funds
handled shall be determined at the beginning of each Plan Year by the amount


- 56 -




of funds handled by such person, group, or class to be covered and their
predecessors, if any, during the preceding Plan Year, or if there is no
preceding Plan Year, then by the amount of the funds to be handled during the
then current year. If the amount handled cannot be determined with reasonable
accuracy, then it may be deemed to be the total amount of Plan assets at the end
of the preceding Plan Year. The bond shall provide protection to the Plan
against any loss by reason of acts of fraud or dishonesty by the Fiduciary alone
or in connivance with others. The surety shall be a corporate surety company (as
such term is used in ERISA §412(a)(2)), and the bond shall be in a form approved
by the Secretary of Labor. Notwithstanding anything in the Plan to the contrary,
the cost of such bonds shall be an expense of and may, at the election of the
Committee, be paid from the Trust Fund or by the Employer.

        8.15         Indemnification: The Employer shall indemnify and save
harmless the Committee members to the maximum extent permitted under ERISA
against any and all claims, losses, damages, expenses and liabilities the
Committee may incur in the exercise and performance of its duties hereunder,
unless such actions are determined to be due to gross negligence or willful
misconduct.

        8.16         Plan Administrator’s Discretion to Interpret the Plan: It
is the Plan settlor’s original intention that the Committee, as Plan
Administrator under this Plan (which term includes for these purposes all
related documents, including, but not limited to, insurance or trust documents),
in addition to the authority granted in Section 8.5 above, has discretionary
authority to interpret and construe this Plan’s provisions as necessary to
determine eligibility for benefits and otherwise to construe disputed, doubtful
or uncertain terms under the Plan.


- 57 -





ARTICLE IX.
ALLOCATED INSURANCE CONTRACTS

        9.1         Purchase of Allocated Insurance Contracts: Subject to the
limitations as set forth in Section 9.4(a) hereof, the Trustee shall invest such
portion or percentage of each Participant’s Salary Deferral Account and/or
Employer Contribution Account in individual allocated insurance contracts as the
Committee may direct. All premium payments on such insurance contracts shall be
an investment for the account of the Participant for whom such contract is
issued. The balance of such Participant’s Employer Contribution Account after
the payment of such premiums shall, together with such insurance contracts and
his employee after-tax contribution account, if any, constitute the
Participant’s account.

        9.2         Types of Allocated Insurance Contracts: The types of
allocated insurance contracts to be made available shall be fixed by agreement
between the Committee and the Insurer and may be modified from time to time.
Such types may include, but need not be limited to, ordinary life insurance
policies with cash values.

        9.3         Ownership and Beneficiary of Allocated Insurance Contracts:
Any allocated insurance contract issued hereunder shall be held by the Trustee
as owner and beneficiary thereof and shall provide that the right to change the
beneficiary and to exercise all options and privileges available under the
contract shall vest in the Trustee. Such options and privileges shall be
exercised only in accordance with the terms of this Plan and Trust.

         9.4        Special Provisions Affecting Allocated Insurance Contracts:

                      (a)        Limitation on Amount: The aggregate of the
premiums paid by the Trustee from Employer Contributions (including
contributions made under §401(k) of the Code) with respect to any Participant:

                                (1)        for ordinary life insurance
protection, shall always be less than fifty percent; or

                                (2)        for term, universal life insurance
protection and all other life insurance contracts that are not ordinary life
insurance, shall always be less than twenty-five percent; or

                                (3)        where there is both ordinary, term
and/or universal life insurance with respect to a Participant, the sum of
one-half of the ordinary life premium(s) and all other life insurance premiums
shall always be less than twenty-five percent

of the aggregate of the Salary Deferral Contributions plus all Employer
Contribution(s) made on behalf of such Participant at any time without regard to
Trust earnings, capital gains and losses. If at any time the total investment of
a Participant’s account in life insurance premiums, together with the current
premium payable, equals or exceeds the maximum above specified, the amount of
life insurance in effect with respect to said Participant’s account shall be
reduced so that the premium test herein set forth shall be satisfied.


- 58 -




                      (b)        Valuation of Allocated Insurance Contracts:
Allocated insurance contracts shall have a value as determined by the Insurer on
the basis of the then current cash value thereof and any accumulations
attributable to such contracts by reason of interest or dividend credits. All
insurance contracts held as investments by individual accounts shall be valued
at zero for the purposes of allocating Income to said individual accounts.

                      (c)        Dividends: All dividends payable on allocated
insurance contracts held under the terms of this Plan and forming a part of the
Trust shall be held by the Insurer and, at the direction of the Participant,
shall be used to purchase paid-up additions, or shall be held by the Insurer at
interest or shall be paid to the Trustee to be invested in such manner as the
Committee may direct.

                      (d)        Termination of Employment: Upon a Participant’s
termination of employment, subject to the vesting provisions of Section 6.3
hereof, any allocated insurance contract(s) held for such Participant may be (i)
surrendered by the Trustee for its cash value, (ii) assigned by the Trustee to
the Participant, or (iii) purchased by the Participant from the Trustee.

                      (e)        Retirement: At or before the retirement of a
Participant, the Trustee shall, at the direction of the Committee, (i) convert
the entire value of insurance contracts held as an investment for such
Participant’s individual account which provide ordinary life insurance
protection into cash, or (ii) distribute such contracts to the Participant;
provided that if no annuity distribution option is provided under Article VI,
then no insurance contract which is distributed shall contain an annuity option.

                      (f)        No Annuity Options Permitted: No insurance
contract may be distributed in kind to any Participant, Former Participant, or
Beneficiary which is in the form of a life annuity or which contains a life
annuity conversion option.

         9.5         Death Prior to Issuance of Allocated Insurance Contract: If
a Participant shall die after the Trustee has been directed by the Committee to
invest a percentage of the contribution made on such Participant’s behalf in
insurance contracts, but before a policy shall be in force on his life, there
shall be paid to the Beneficiary designated pursuant to Section 6.2(b) hereof
death benefits in accordance with the provisions of Section 6.2 hereof as if
such direction had not been given.

         9.6         Special Rules Regarding Investment in Insurance for Spouse
and/or Children: Benefits payable with respect to a life insurance policy on the
life of a Participant’s spouse or children shall be paid to the Participant’s
account to the extent of the cash value of the policy on the date of the
spouse’s or child’s death. Any benefits in excess of the cash value shall be
paid directly to the Participant.

         9.7         Status of Insurer: The Insurer by issuing allocated
insurance contracts pursuant to the Plan shall be deemed to agree to supply
annually such information about each transaction affecting a Participant as the
Secretary of the Treasury or his delegate or any other regulatory officials,
state or federal, shall prescribe, and otherwise to comply with the terms of
this Plan and Trust.


- 59 -





ARTICLE X.
MISCELLANEOUS

        10.1         Nonguarantee of Employment: Nothing contained in this Plan
shall be construed as a contract of employment between the Employer and any
Employee, or as a right of any Employee to be continued in the employment of the
Employer, or as a limitation of the right of the Employer to discharge any of
its Employees, with or without cause.

        10.2         Rights to Trust Assets: No Employee or Beneficiary shall
have any right to, or interest in, any assets of the Trust Fund upon termination
of his employment or otherwise, except as provided from time to time under this
Plan, and then only to the extent of the benefits payable under the Plan to such
Employee out of the assets of the Trust Fund. All payments of benefits as
provided for in this Plan shall be made solely out of the assets of the Trust
Fund and none of the Fiduciaries shall be liable therefor in any manner.

        10.3         Nonalienation of Benefits: The Trust Fund shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements, or torts of any person entitled to benefits hereunder. Benefits
payable under this Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution, or levy of any kind, either voluntary or involuntary,
including any such liability which is for alimony or other payments for the
support of a spouse or former spouse, or for any other relative of the Employee,
prior to actually being received by the person entitled to the benefit under the
terms of the Plan; and any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber, charge or otherwise dispose of any right to benefits
payable hereunder, shall be void. The preceding sentence shall not apply to (a)
the creation, assignment or recognition of a right to any benefit payable with
respect to a Participant pursuant to an order which is determined under Section
6.7 to be a Qualified Domestic Relations Order as defined in Code §414(p), which
was entered into on or after January 1, 1985 or (b) any other alienation
permitted under Code §401(a)(13) or rules and regulations thereunder. Provided,
that a Beneficiary who has been designated in accordance with Article VI to
receive benefits in the event of a Participant’s death may elect to disclaim all
or any part of such benefits in favor of another designated Beneficiary.

         10.4        Discontinuance of Employer Contributions: In the event of
permanent discontinuance of contributions to the Plan by the Employer, the
accounts of all Participants shall, as of the date of such discontinuance,
become nonforfeitable.


- 60 -





ARTICLE XI.
AMENDMENTS AND ACTION BY EMPLOYER

        11.1         Amendments: The Parent Company reserves the right from time
to time to make any amendment or amendments to this Plan, including its related
Trust, which does not cause any part of the Trust Fund to be used for, or
diverted to, any purpose other than the exclusive benefit of Participants,
Former Participants, or their Beneficiaries; provided, however, that the Parent
Company may make any amendment it determines necessary or desirable, with or
without retroactive effect, to comply with ERISA. No action of the participating
Employers will be required to implement or effectuate any amendment to the Plan
made by the Parent Company. The procedure followed for making any amendment
shall consist of the preparation of a written Plan amendment and its execution
by one or more officers of the Parent Company. Such amendment may, but need not,
be authorized (or later ratified) by the Parent Company’s Board of Directors.
The Trustee“s signature on the Plan’s documents (including any Plan amendments)
shall not be necessary and shall only indicate the Trustee’s receipt of those
documents and its consent to any amendment to the Trust provisions of Article
VII.

          No amendment made by the Parent Company shall:

                      (a)        Reduce the vested percentages (determined
without regard to such amendment as of the later of the date the amendment was
adopted or the date the amendment was effective) of any Participant; or decrease
the balance in any Participant’s account; or eliminate an optional form of
benefit in violation of Code §411(d)(6) and regulations thereunder, with respect
to benefits attributable to Service prior to the amendment; or

                      (b)        Provide for the use of any portion of the Trust
Fund for any purpose other than for the exclusive benefit of Participants and
Beneficiaries, or provide that any portion of the Trust Fund shall ever revert
to or be used by the Employer, except as provided in Section 7.1.

        11.2         Special Rules Regarding Amendments Relating to Vesting: In
the event the vesting provisions of the Plan are amended, each Participant in
the Plan who has three (or five in the case of a Participant who does not have
at least one Hour of Service with the Employer for Plan Years beginning after
December 31, 1988) or more Years of Service shall be given an election to have
the nonforfeitable percentage of his Employer Contribution Account determined
without regard to such amendment. The election period will begin on the date the
amendment is adopted and will end on the last to occur of (a) sixty days after
the day the amendment is adopted, (b) sixty days after the day the amendment
becomes effective, and (c) sixty days after the date the Participant is given
written notice of the amendment and of the election by the Employer or the
Committee. If the election, as herein provided, is not given to any such
Participant, his nonforfeitable percentage under the Plan, as amended, cannot at
any time be less than such percentage determined without regard to such
amendment.

        11.3         Action by Employer: Any action by the Parent Company or any
Employer under this Plan may be by resolution of its board of directors, or by
any person or persons duly authorized by said board or having apparent authority
by virtue of his corporate office to take such action.


- 61 -





ARTICLE XII.
SUCCESSOR EMPLOYER AND MERGER
OR CONSOLIDATION OF PLANS

        12.1         Successor Employer: In the event of the dissolution,
merger, consolidation, or reorganization of the Employer, provision may be made
by which the Plan and Trust will be continued by the successor; and, in that
event, such successor shall be substituted for the Employer under the Plan. The
substitution of the successor shall constitute an assumption of Plan liabilities
by the successor and the successor shall have all of the powers, duties, and
responsibilities of the Employer under the Plan.

        12.2         Plan Assets in the Event of Merger or Consolidation of
Plan: In the event of any merger or consolidation of the Plan with (or transfer
in whole or in part of the assets and liabilities of the Trust Fund to) another
trust fund held under any other plan of deferred compensation maintained or to
be established for the benefit of all or some of the Participants of this Plan,
the assets of the Trust Fund applicable to such Participants shall be
transferred to the other trust fund only if:

                      (a)        Each Participant would (if either this Plan or
the other plan then terminated) receive a benefit immediately after the merger,
consolidation, or transfer which is equal to or greater than the benefit he
would have been entitled to receive immediately before the merger,
consolidation, or transfer (if this Plan had then terminated);

                      (b)        The Parent Company shall authorize such
transfer of assets; and, in the case of the new or successor employer of the
affected Participants, such authorization shall include an assumption of
liabilities with respect to such Participants’ inclusion in the new employer’s
plan; and

                      (c)        Such other plan and trust are qualified under
Code §401(a) and §501(a).


- 62 -





ARTICLE XIII.
PLAN TERMINATION

        13.1         Right to Terminate: In accordance with the procedure set
forth in this Article, the Employer may terminate the Plan at any time. In the
event of the dissolution, merger, consolidation, or reorganization of the
Employer, the Plan shall terminate and the Trust Fund shall be liquidated unless
the Plan is continued by a successor to the Employer in accordance with Section
12.1.

        13.2         Partial Termination: Upon termination of the Plan with
respect to a group of Participants which constitutes a partial termination of
the Plan, the accounts of all Employees affected thereby shall become fully
vested and nonforfeitable. The Trustee shall, in accordance with the directions
of the Committee, allocate and segregate for the benefit of the affected
Employees then or theretofore employed by the Employer with respect to which the
Plan is being terminated the amount necessary to pay the proportionate interest
of such Employees who are Participants in the Trust Fund. The funds so allocated
and segregated shall be used by the Trustee to pay benefits to or on behalf of
all affected Employees in accordance with Article VI.

        13.3         Liquidation of the Trust Fund: Upon complete termination of
the Plan, the accounts of all Employees affected thereby shall become fully
vested and nonforfeitable, and the Committee shall direct the Trustee to
distribute (or transfer directly in accordance with Section 6.4(g)) the assets
remaining in the Trust Fund, after payment of any expenses properly chargeable
thereto, to Participants, Former Participants, and Beneficiaries in proportion
to their respective account balances; provided, however, that any amounts
properly allocated to the Plan’s Suspense Account, pursuant to Section 5.3 of
the Plan, shall upon termination of the Plan revert to the Employer. For
purposes of calculating Forfeitures with respect to any Former Participants who
were not employed on the Plan’s termination date, but who still had account
balances in the Plan immediately prior to the Plan’s termination, such Former
Participants’ vested percentages shall be calculated in accordance with the
Plan’s vesting schedule immediately prior to the Plan’s termination. Any amounts
not vested with respect to such Former Participants shall be treated as a
Forfeiture under the Plan, and such Former Participants shall be treated as if
they had incurred five consecutive Breaks in Service as of the date of Plan
termination.

        13.4         Forfeitures: Upon a partial or complete termination of the
Plan, for purposes of calculating Forfeitures with respect to any Former
Participants who were not employed on the Plan’s termination date, but who still
had account balances in the Plan immediately prior to the Plan’s termination,
such Former Participants’ vested percentages shall be calculated in accordance
with the Plan’s vesting schedule in effect on each such Former Participant’s
date of termination of employment with the Employer. Any amounts not vested with
respect to such Former Participants shall be treated as a Forfeiture under the
Plan, and such Former Participants shall be treated as if they had incurred five
consecutive Breaks in Service as of the date of Plan termination.

        13.5         Manner of Distribution: To the extent that no
discrimination in value results, any distribution after termination of the Plan
may be made, in whole or in part, in cash, in securities or other assets in
kind, as the Committee (in its discretion) may determine; provided, that if no


- 63 -




annuity distribution option is permitted under Article VI of the Plan, then no
distribution upon termination may include an annuity. All noncash distributions
shall be valued at fair market value at the date of distribution.


- 64 -





ARTICLE XIV.
RELATED CORPORATIONS

        14.1         Joinder: Any corporation or other entity which is related
to the Employer by stock or other equity ownership may adopt this Plan and Trust
with the consent of the Parent Company.

        14.2         Contributions: Each corporation or entity which joins the
Plan and Trust and thereby becomes an Employer hereunder shall make its own
contributions to the Plan, except to the extent otherwise permitted under the
Code.

        14.3         Common Service: For purposes of Participation and vesting,
transfer from one Employer to another shall not cause an interruption of
Service, and Service with an Aggregated Employer shall be credited from the
later of the date the Plan was adopted or the date such corporation or entity
became an Aggregated Employer. However, in determining a Participant’s Service
for benefit accrual purposes, only Service with an Employer during periods of
Participation covered under the Plan with any Employer shall be taken into
account.

        14.4         Commingling of Funds: Notwithstanding that the Plan may for
some purposes be considered the separate Plan of each Employer or that
contributions are made and Forfeitures are allocated separately, the assets of
the Plan and Trust may be invested and commingled as a single fund without
allocation, except as among Participants, on the books and records of the
Trustee.


- 65 -




        IN WITNESS WHEREOF, the Employer has caused this Plan and Trust to be
properly executed on the ___day of ______, 2002.


  FAMILY DOLLAR STORES, INC., and all other
Employers listed on the attached Exhibit A

By:_________________________________

Title:


FAMILY DOLLAR, INC.


By:_________________________________
Title:______________________________




- 66 -





EXHIBIT A

FAMILY DOLLAR STORES, INC.
CORPORATIONS AND OTHER ENTITES (ACTIVE AND INACTIVE)



Family Dollar Stores, Inc.
Family Dollar, Inc.
Family Dollar Holdings, Inc.
Family Dollar Services, Inc.
Family Dollar Operations, Inc.
Family Dollar Trucking, Inc.
Family Dollar Merchandising, L.P.
Family Dollar Stores of Alabama, Inc.
Family Dollar Stores of Arkansas, Inc.
Family Dollar Stores of Colorado, Inc.
Family Dollar Stores of Connecticut, Inc.
Family Dollar Stores of Delaware, Inc.
Family Dollar Stores of D.C., Inc.
Family Dollar Stores of Florida, Inc.
Family Dollar Stores of Georgia, Inc.
Family Dollar Stores of Indiana, L.P.
Family Dollar Stores of Iowa, Inc.
Family Dollar Stores of Kentucky, Ltd.
Family Dollar Stores of Louisiana, Inc.
Family Dollar Stores of Maryland, Inc.
Family Dollar Stores of Massachusetts, Inc.
Family Dollar Stores of Michigan, Inc.
Family Dollar Stores of Mississippi, Inc.
Family Dollar Stores of Missouri, Inc.
Family Dollar Stores of New Jersey, Inc.
Family Dollar Stores of New Mexico, Inc.
Family Dollar Stores of New York, Inc.
Family Dollar Stores of North Carolina, Inc.
Family Dollar Stores of Ohio, Inc.
Family Dollar Stores of Oklahoma, Inc.
Family Dollar Stores of Pennsylvania, Inc.
Family Dollar Stores of Rhode Island, Inc.
Family Dollar Stores of South Carolina, Inc.
Family Dollar Stores of South Dakota, Inc.



- 67 -

